As filed with the Securities and Exchange Commission on April 27, 2009 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 94 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 81 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Capital Growth Portfolio, Dividend Builder Portfolio, Emerging Markets Portfolio, Greater India Portfolio, International Equity Portfolio, Investment Grade Income Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Multi-Cap Growth Portfolio, Small-Cap Portfolio, SMID-Cap Portfolio and Special Equities Portfolio have also executed this Registration Statement. Eaton Vance Balanced Fund A diversified fund seeking current income and long-term capital growth Eaton Vance Dividend Builder Fund A diversified fund seeking total return Eaton Vance Large-Cap Growth Fund A diversified fund seeking total return Eaton Vance Large-Cap Value Fund A diversified fund seeking total return Eaton Vance Small-Cap Fund A diversified fund seeking long-term capital appreciation Eaton Vance Small-Cap Value Fund A diversified fund seeking long-term total return Eaton Vance Special Equities Fund A diversified fund seeking growth of capital Prospectus Dated May 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 5 Balanced Fund 5 Dividend Builder Fund 6 Large-Cap Growth Fund 7 Large-Cap Value Fund 8 Small-Cap Fund 9 Small-Cap Value Fund 10 Special Equities Fund 11 Fund Fees and Expenses 12 Investment Objectives & Principal Policies and Risks 17 Management and Organization 22 Valuing Shares ^25 Purchasing Shares 25 Sales Charges 28 Redeeming Shares ^ 31 Shareholder Account Features 31 Tax Information ^ 33 Financial Highlights ^ 35 Balanced Fund ^ 35 Dividend Builder Fund ^ 37 Large-Cap Growth Fund ^ 39 Large-Cap Value Fund ^ 40 Small-Cap Fund ^ 43 Small-Cap Value Fund ^ 44 Special Equities Fund ^ 45 2 Fund Summaries This page summarizes the investment objective and principal strategies and risks of each Fund. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Balanced Fund. Balanced Funds investment objective is to provide current income and long-term growth of capital. The Fund allocates its assets between common stocks and fixed-income securities. The Fund usually invests between 50% and 75% of its net assets in equity securities and between 25% and 50% of its net assets in fixed-income securities (primarily corporate bonds, U.S. Government securities, mortgage-backed and asset-backed securities, and short-term investments). Fixed-income securities may be of any investment quality, but investment in securities rated below investment grade will be limited to not more than 15% of total assets. Balanced Fund currently pursues its objective by investing its assets in three diversified investment portfolios that invest primarily in growth stocks, large-cap value stocks and investment grade fixed-income securities. Eaton Vance Dividend Builder Fund. Dividend Builder Funds investment objective is to seek total return. The amount of income versus capital growth contributing to the Funds total return will vary. Under normal market conditions, the Fund invests at least 80% of its net assets in dividend-paying common stocks and dividend-paying or interest-bearing securities that are convertible into common stock. The Fund will concentrate its investments (invest at least 25% of its assets) in equity securities of utilities companies, including (among others) producers and distributors of gas power and electric energy, and communications service providers. The Fund may also invest up to 20% of its net assets in fixed-income securities (including up to 10% of its net assets in lower rated fixed-income securities). Eaton Vance Large-Cap Growth Fund. Large-Cap Growth Funds investment objective is to seek total return. The Fund invests in a broadly diversified selection of equity securities, seeking companies with above-average growth and financial strength. Under normal market conditions, the Fund invests at least 80% of its net assets in large-cap companies. The portfolio managers generally consider large-cap companies to be those companies with a market capitalization equal to or greater than the median capitalization of companies included in the Russell 1000 Growth Index. Eaton Vance Large-Cap Value Fund. Large-Cap Value Funds investment objective is to seek total return. Under normal market conditions, the Fund invests primarily in value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. The portfolio manager generally considers large-cap companies to be those companies having market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. The Fund normally invests at least 80% of its net assets in equity securities of large-cap companies. The Fund primarily invests in dividend-paying stocks. If Fund (and class) expenses exceed income, Fund shareholders will not receive income distributions. The Fund may invest in convertible debt securities (including securities rated below investment grade). The Fund may also invest in real estate investment trusts for income. Eaton Vance Small-Cap Fund (formerly Eaton Vance Small-Cap Growth Fund). Small-Cap Funds investment objective is to seek long-term capital appreciation. The Fund invests primarily in a diversified portfolio of common stocks of small-cap companies that, in the opinion of the investment adviser, are expected to achieve earnings growth over the long term that exceeds the average of all publicly-traded companies in the United States. The portfolio manager generally considers small-cap companies to be companies having a market capitalization that falls (i) within or below the range of companies in either the current S&P SmallCap 600 Index or the Russell 2000 Index, or (ii) below the three-year average maximum market cap of companies in either index as of December 31 of the three preceding years. The Fund normally invests at least 80% of its net assets in equity securities of small-cap companies. Eaton Vance Small-Cap Value Fund. Small-Cap Value Funds investment objective is to seek long-term total return. The Fund invests in a diversified portfolio of value stocks of small-cap companies. Value stocks are common stocks that, in the opinion of the portfolio managers, are inexpensive or undervalued relative to the overall stock market. The portfolio managers generally consider small-cap companies to be those companies with market capitalizations ^ within the range of companies included in the S&P SmallCap 600 Index. The Fund normally invests at least 80% of its net assets in equity securities of small-cap companies. Eaton Vance Special Equities Fund. Special Equities Funds investment objective is to provide growth of capital. The Fund invests primarily in common stocks of emerging growth companies. Emerging growth companies are companies that the investment adviser expects to achieve earnings growth over the long term that exceeds the average of all publicly traded companies in the United States. Many emerging growth companies acquired by the Fund have market capitalizations comparable to those of companies included in the S&P SmallCap 600 Index, but the Fund may also invest in larger or 3 smaller companies that the investment adviser believes have emerging growth characteristics. Under normal market conditions, the Fund invests at least 80% of its net assets in equity securities. Common Practices. Each Fund may invest up to 25% (up to 35% for Dividend Builder Fund) of its total assets in foreign securities. Each Fund may at times engage in derivatives transactions (such as futures contracts and options, forward currency exchange contracts, covered short sales and equity swaps) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. Each Fund (except Small-Cap Value Fund) currently invests its assets in one or more ^ separately registered investment companies (each a Portfolio). Except in the case of Balanced Fund, each Fund that invests in a Portfolio has the same investment objective and policies as that Portfolio. Principal Risk Factors The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of U.S. stocks, the value of a Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Because each Fund may invest a portion of its assets in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and developments abroad. The use of derivative transactions is subject to certain limitations and may expose a Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty or unexpected price or market movements. Because Balanced Fund, Dividend Builder Fund and Large-Cap Value Fund may invest in fixed-income securities, the value of Fund shares may be sensitive to increases in prevailing interest rates and the creditworthiness of issuers. Unscheduled prepayments of mortgage-backed or asset-backed securities held by Balanced Fund may result in a loss of income if the proceeds are invested in lower yielding securities. In addition, issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets, and credit enhancements (if any) may be inadequate in the event of a default. Fixed-income securities rated below investment grade may have speculative characteristics. Also, changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of lower rated securities to make principal and interest payments. Lower rated securities also may be subject to greater price volatility than higher rated obligations. Shares of Small-Cap Fund, Small-Cap Value Fund and Special Equities Fund are sensitive to factors affecting small and emerging companies. The securities of such companies are subject to greater price fluctuation and investment risk than securities of more established companies. Some of these companies are in market sectors (such as the technology and health care sectors) that historically have been more volatile than other market sectors. Value stocks held by Balanced Fund, Large-Cap Value Fund and Small-Cap Value Fund may be undervalued in relation to the overall market due to adverse economic conditions or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. Value stocks may not achieve their expected financial potential. Dividend Builder Fund concentrates its investments in the utilities industries, so the value of Fund shares will be affected by events that adversely affect those industries. Utility companies are sensitive to changes in interest rates and other economic conditions, governmental regulation, uncertainties created by deregulation, power shortages and surpluses, the price and availability of fuel, environmental protection or energy conservation practices, the level and demand for services, increased risk and competition in deregulated sectors, and the cost and delay of technological developments (including those associated with nuclear energy). In addition, securities of utility companies in the telecommunications sector and related sectors are volatile and may underperform in a sluggish economy. Because the Fund concentrates its investments, the value of Fund shares may fluctuate more than if the Fund invested in a broader variety of industries. No Fund is a complete investment program and you may lose money by investing. There is no guarantee that a Fund will be able to achieve its investment objective. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Shareholders may realize substantial losses and should invest for the long term. 4 Eaton Vance Balanced Fund Performance Information. The following bar chart and table provide information about Balanced Funds performance for each calendar year ended December 31, 2008. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a broad-based index of domestic equity stocks^ and a broad-based index of investment grade fixed-income securities^. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change.^ During the ten years ended December 31, 2008, the highest quarterly total return for Class A was ^ % for the quarter ended ^ June 30, 2003 , and the lowest quarterly return was ^ 16.14 % for the quarter ended ^ September 30, 2008 . One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 34.31 %^ %^ %^ Class A Return After Taxes on Distributions 34.82 %^ 0.34 %^ 0.62 %^ Class A Return After Taxes on Distributions and the Sale of Class A Shares 21.75 %^ %^ %^ Class B Return Before Taxes 34.05 %^ %^ %^ Class C Return Before Taxes 31.39 %^ %^ %^ S&P 500 Index (reflects no deductions for fees, expenses or taxes) 36.99 %^ 2.19 %^ 1.38 %^ Barclays Capital U.S. Aggregate ^Index (reflects no deductions for fees, expenses or taxes) %^ %^ %^ These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge ("CDSC") for Class B and Class C. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. The Barclays Capital U.S. Aggregate ^Index is a broad-based, unmanaged index containing only investment-grade fixed-income securities traded in the U.S. Investors cannot invest directly in an Index. (Source for S&P 500 Index and Barclays Capital U.S. Aggregate ^Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 5 Eaton Vance Dividend Builder Fund Performance Information. The following bar chart and table provide information about Dividend Builder Funds performance for each calendar year ended December 31, 2008. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of two broad-based indices of certain domestic equity stocks^. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change.^ During the ten years ended December 31, 2008, the highest quarterly total return for Class A was ^ % for the quarter ended ^ December 31, 1999 , and the lowest quarterly return was ^ 20.45 % for the quarter ended ^ September 30, 2008 . ^ One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 41.14 % % % Class A Return After Taxes on Distributions 41.54 % % % Class A Return After Taxes on Distributions and the Sale of Class A Shares 26.06 % % % Class B Return Before Taxes 41.03 % % % Class C Return Before Taxes 38.63 % % % Class I Return Before Taxes 37.40 % % % Russell 1000 Value Index 36.85 % 0.79 % % S&P 500 Index (reflects no deductions for fees, expenses or taxes) 36.99 % 2.19 % 1.38 % These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class I performance shown above for the period prior to June 20, 2005 is the performance of Class A. The Russell 1000 Value Index is a broad-based unmanaged market index of 1000 U.S. value stocks. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. The S&P 500 Index is included to provide a comparison to the broader stock market. ^Investors cannot invest directly in an Index. (Source for Russell 1000 Value ^Index and S&P ^ 500 Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 6 Eaton Vance Large-Cap Growth Fund Performance Information. The following bar chart and table provide information about Large-Cap Growth Funds performance for the calendar years ended December 31, 2008. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a broad-based index of domestic equity stocks. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. ^ The Funds performance reflects the effects of expense reductions. Absent these reductions, performance would have been lower. During the period from December 31, 2002 to December 31, 2008, the highest quarterly total return for Class A was ^ % for the quarter ended ^ June 30, 2003 , and the lowest quarterly return was ^ 20.76 % for the quarter ended ^ December 31, 2008 . One Five Life of Average Annual Total Return as of December 31, 2008 Year Years Fund Class A Return Before Taxes ^ 41.65% ^ 2.77% ^ 2.22% Class A Return After Taxes on Distributions ^ 41.67% ^ 2.96% ^ 2.06% Class A Return After Taxes on Distributions and the Sale of Class A Shares ^ 27.03% ^ 2.27% ^ 1.96% Class B Return Before Taxes ^ 41.59% ^ 2.70% ^ 2.42% Class C Return Before Taxes ^ 39.18% ^ 2.35% ^ 2.42% Class I Return Before Taxes ^ 37.98% ^ 1.55% ^ 3.23% Russell 1000 Growth Index (reflects no deductions for fees, expenses or taxes) ^ 38.44% ^ 3.42% ^ 2.52% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class A commenced operations on September 9, 2002. Class I performance shown before May 3, 2007 is the performance of Class A. Life of Fund returns are calculated from September 30, 2002. The Russell 1000 Growth Index is a broad-based, unmanaged index of growth stocks. Investors cannot invest directly in an Index. (Source for Russell 1000 Growth Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 7 Eaton Vance Large-Cap Value Fund Performance Information. The following bar chart and table provide information about Large-Cap Value Funds performance for each calendar year ended December 31, 2008. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a broad-based index of domestic equity stocks. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change.^ During the ten years ended December 31, 2008, the highest quarterly total return for Class A was ^ % for the quarter ended ^ June 30, 2003 , and the lowest quarterly return was ^ 21.37 % for the quarter ended ^ December 31, 2008 . One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 38.23 %^ %^ %^ Class A Return After Taxes on Distributions 38.37 %^ %^ %^ Class A Return After Taxes on Distributions and the Sale of Class A Shares 24.59 %^ %^ %^ Class B Return Before Taxes 38.18 %^ %^ %^ Class C Return Before Taxes 35.58 %^ %^ %^ Class I Return Before Taxes 34.22 %^ %^ %^ Class R Return Before Taxes 34.57 %^ %^ %^ Russell 1000 Value Index (reflects no deductions for fees, expenses or taxes) 36.85 %^ 0.79 %^ %^ These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class I shares and Class R shares generally have no sales charge. Class I and R performance shown above for the periods prior to December 28, 2004 and February 18, 2004, respectively, is the performance of Class A. The Russell 1000 Value Index is a broad-based, unmanaged market index of 1000 U.S. value stocks. Investors cannot invest directly in an Index. (Source for Russell 1000 Value Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 8 Eaton Vance Small-Cap Fund Performance Information. The following bar chart and table provide information about Small-Cap Funds performance for each calendar year ended December 31, 2008. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a broad-based index of common stocks of small capitalization companies. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. The Funds performance reflects the effects of expense reductions. Absent these reductions, performance would have been lower.^ During the ten years ended December 31, 2008, the highest quarterly total return for Class A was ^ % for the quarter ended ^ December 31, 1999 , and the lowest quarterly total return was ^ 32.06 % for the quarter ended ^ September 30, 2001 . One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 41.91 %^ 2.47 %^ %^ Class A Return After Taxes on Distributions 42.42 %^ 2.74 %^ %^ Class A Return After Taxes on Distributions and the Sale of Class A Shares 26.08 %^ 1.88 %^ %^ Class B Return Before Taxes 41.70 %^ 2.41 %^ %^ Class C Return Before Taxes 39.35 %^ 2.03 %^ %^ Class I Return Before Taxes 36.57 %^ 0.75 %^ %^ S&P SmallCap 600 Index (reflects no deductions for fees, expenses or taxes) 31.07 %^ %^ %^ These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class B, Class C and Class I performance shown above for the periods prior to May 7, 2002, May 3, 2002 and September ^ 2 , 2008, respectively, is the performance of Class A shares, adjusted for the sales charge that applies to Class B or Class C shares but not adjusted for any other differences in the expenses of the classes. If such an adjustment were made, the Class B and Class C returns for that period would be lower. Class A commenced operations on January 2, 1997. The S&P SmallCap 600 Index is a broad-based, unmanaged market index of 600 small capitalization stocks trading in the United States. Investors cannot invest directly in an Index. (Source for S&P SmallCap 600 Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. ^ This performance is not typical and may not be repeated. During 1999, the Funds ^performance ^benefited significantly from participation in certain initial public ^ offerings (IPOs) . ^ As Fund assets have grown, IPO activity has had less of an effect on Fund performance . ^ For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 9 Eaton Vance Small-Cap Value Fund Performance Information. The following bar chart and table provide information about Small-Cap Value Funds performance for the calendar years ended December 31, 2008. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a broad-based index of value stocks, common stocks of small capitalization companies. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. The Funds performance reflects the effects of expense reductions. Absent these reductions, performance would have been lower.^ During the period from December 31, 2002 through December 31, 2008, the highest quarterly total return for Class A was ^ % for the quarter ended ^ June 30, 2003 , and the lowest quarterly return was ^ 22.76% for the quarter ended December 31, 2008. One Five Life of Average Annual Total Return as of December 31, 2008 Year Years Fund Class A Return Before Taxes 30.80% 0.11% 2.83% Class A Return After Taxes on Distributions 30.80% 0.86% 2.23% Class A Return After Taxes on Distributions and the Sale of Class A Shares 20.02% 0.08% 2.57% Class B Return Before Taxes 30.79% 0.02% 4.65% Class C Return Before Taxes 27.89% 0.34% 4.66% Russell 2000 Value Index (reflects no deductions for fees, expenses or taxes) 28.92% 0.27% 3.14% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class A commenced operations on June 28, 2002. Life of Fund returns are calculated from June 30, 2002 for Class A and the Russell 2000 Value Index and July 31, 2002 for Class B and Class C. The Russell 2000 Value Index is a broad-based unmanaged index of value stocks. Investors cannot invest directly in an Index. (Source for Russell 2000 Value Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 10 Eaton Vance Special Equities Fund Performance Information. The following bar chart and table provide information about Special Equities Funds performance for each calendar year ended December 31, 2008. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a broad-based index of common stocks of small capitalization companies. Returns for Class A shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change.^ During the ten years ended December 31, 2008, the highest quarterly total return for Class A was ^ % for the quarter ended ^ December 31, 2001 , and the lowest quarterly return was ^ 33.19 % for the quarter ended ^ December 31, 2008 . One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 45.35 %^ 2.83 %^ 2.84 %^ Class A Return After Taxes on Distributions 45.35 %^ 2.83 %^ 3.62 %^ Class A Return After Taxes on Distributions and the Sale of Class A Shares 29.48 %^ 2.38 %^ 2.37 %^ Class B Return Before Taxes 45.38 %^ 2.83 %^ 3.00 %^ Class C Return Before Taxes 42.98 %^ 2.41 %^ 3.00 %^ S&P SmallCap 600 Index (reflects no deductions for fees, expenses or taxes) 31.07 %^ %^ %^ These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. The S&P SmallCap 600 Index is a broad-based, unmanaged market index of 600 small capitalization stocks trading in the United States. Investors cannot invest directly in an Index. (Source for S&P SmallCap 600 Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 11 ^ Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Annual Fund Operating Expenses are stated as a percentage of a Funds average daily net assets for its most recently completed fiscal year. In general, Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and Annual Fund Operating Expenses may differ in the future. The net assets of each Fund as of its last five fiscal year ends are included in the Financial Highlights in this prospectus. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 5.00% 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None None None Annual Operating Expenses for Balanced Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Management Fees % % % Distribution and Service (12b-1) Fees % % % Other Expenses % % % ^ Acquired Fund Fees and Expenses % 0.66% % Total Annual Fund Operating Expenses % % % Fee Reduction % ) % ) % ) ^Net Annual Fund Operating Expenses ^ % % % (1) The maximum administrative services fee rate is 0.10% annually. The administrator has contractually agreed to reduce its administrative services fee to the extent the combined advisory and administrative service fees would otherwise exceed the amount of such fees under the fee schedules in place for the Fund and the Portfolios in which it invested as of October 15, 2007. Such contractual fee reduction cannot be terminated or decreased without the consent of the Board of Trustees and shareholders and is intended to continue indefinitely. (2) Reflects the Funds allocable share of the advisory fees and other expenses of the Portfolios in which it invests. Of this amount, advisory fees were 0.^ 56 %. Such fee amount reflects a reduction in the investment advisory fee of Investment Grade Income Portfolio pursuant to a fee reduction agreement effective October 22, 2007. ^ Annual Operating Expenses for Dividend Builder Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Class I Management Fees 0.61% 0.61% 0.61% 0.61% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a Other Expenses 0.19% 0.19% 0.19% 0.19% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.06% 1.81% 1.81% 0.81% Advisory Fee Reduction (0.01%) (0.01%) (0.01%) (0.01%) ^Net Annual Fund Operating Expenses 1.05% 1.80% 1.80% 0.80% Reflects the Funds portion of the fees and expenses allocated to Dividend Builder Portfolio in connection with its investment in another investment company (Cash Management Portfolio). The investment advisory fee for Dividend Builder Portfolio was reduced by its allocable portion of Cash Management Portfolios advisory fee (see "Management and Organization"). 12 Annual Operating Expenses for Large-Cap Growth Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Class I Management Fees % Distribution and Service (12b-1) Fees % % % n/a Other Expenses % Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses % Advisory Fee Reduction % ) % ) % ) %) Expense Reimbursement % ) % ) % ) %) ^Net Annual Fund Operating Expenses ^ % (1) Reflects the Funds portion of the fees and expenses allocated to Large-Cap Growth Portfolio in connection with its investment in another investment company (Cash Management Portfolio). (2) The investment advisory fee for Large-Cap Growth Portfolio was reduced by its allocable portion of Cash Management Portfolios advisory ^ fee (see "Management and Organization") . (3) The administrator has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocatedfrom unaffiliated investment companies) exceed 1.25% for Class A shares, 2.00% for Class B and C shares and 1.00% for Class I shares. This expense reimbursement will continue through April 30, ^ . Thereafter, the expense reimbursement may be changed or terminated at any time. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment by the administrator. ^(4) During the fiscal year ended December 31, 2008, Class B did not pay distribution fees at times when there were no uncovered distribution charges outstanding. As a result, Distribution and Service (12b-1) Fees during that period were 0.99% of average daily net assets. Annual Operating Expenses for Large-Cap Value Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Class I Class R Management Fees 0.59% 0.59% 0.59% 0.59% 0.59% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a 0.50% Other Expenses 0.16% 0.16% 0.16% 0.16% 0.16% Acquired Fund Fees and Expenses 0.02% 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses 1.02% 1.77% 1.77% 0.77% 1.27% Advisory Fee Reduction (0.02%) (0.02%) (0.02%) (0.02%) (0.02%) ^Net Annual Fund Operating Expenses^ 1.00% 1.75% 1.75% 0.75% 1.25% (1) Reflects the Funds portion of the fees and expenses allocated to Large-Cap Value Portfolio in connection with its investment in another investment company (Cash Management Portfolio). (2) The investment advisory fee for Large-Cap Value Portfolio was reduced by its allocable portion of Cash Management Portfolios advisory ^ fee (see "Management and Organization") . Annual Operating Expenses for Small-Cap Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Class I Management Fees 0.90% 0.90% 0.90% 0.90% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a Other Expenses 0.85% 0.85% 0.85% 0.85% Acquired Fund Fees and Expenses 0.05% 0.05% 0.05% 0.05% Total Annual Fund Operating Expenses 2.05% 2.80% 2.80% 1.80% Advisory Fee Reduction (0.04%) (0.04%) (0.04%) (0.04%) Expense Reimbursement (0.50%) (0.50%) (0.50%) (0.50%) ^Net Annual Fund Operating Expenses ^ 1.51% 2.26% 2.26% 1.26% ^(1) Reflects the Funds portion of the fees and expenses allocated to Small-Cap Portfolio in connection with its investment in another investment company (Cash Management Portfolio) for cash management purposes and other investment companies for investment purposes. A portion of these fees and expenses are not included in the Financial Highlights tables; accordingly, Net Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets indicated in the Financial Highlights table. (2) The investment advisory fee for Small-Cap Portfolio was reduced by its allocable portion of Cash Management Portfolios advisory ^ fee (see "Management and Organization") . (3) The administrator has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses (other than Acquired Fund Fees and Expenses allocated from unaffiliated investment companies) exceed 1.^ 50 % for Class A shares, 2.25% for Class B and C shares and 1.25% for Class I shares. This expense reimbursement will continue through April 30, 2010. Thereafter, the expense reimbursement may be changed or terminated at any time. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment by the administrator. 13 Annual Operating Expenses for Small-Cap Value Fund (expenses that are deducted from Fund assets) Class A Class B Class C Management Fees % % % Distribution and Service (12b-1) Fees % ^1.00% ^1.00% Other Expenses % % % Total Annual Fund Operating Expenses % % % Expense Reimbursement % ) % ) % ) ^Net Fund Operating ^ Expenses % % % (1) The administrator has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses exceed 1.65% for Class A shares and 2.40% for Class B and Class C shares. This expense reimbursement will continue through April 30, 2010. Thereafter, the expense reimbursement may be changed or terminated at any time. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment by the administrator. Annual Operating Expenses for Special Equities Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Management Fees % % % Distribution and Service (12b-1) Fees % % % Other Expenses % % % Acquired Fund Fees and Expenses % % % Total Annual Fund Operating Expenses % % % Advisory Fee Reduction % ) % ) % ) ^Net Annual Fund Operating Expenses^ % % % (1) Reflects the Funds portion of the fees and expenses allocated to Special Equities Portfolio in connection with its investment in another investment company (Cash Management Portfolio). (2) The investment advisory fee for Special Equities Portfolio was reduced by its allocable portion of Cash Management Portfolios advisory ^ fee (see "Management and Organization") . 14 Example. These Examples are intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. Each Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. Each Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above, except that any fee ^ reduction or expense reimbursement (excluding Acquired Fund Fees and Expenses reimbursements) is only applied during the period it is in effect. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Balanced Fund Class A shares $ Class B shares* $ Class C shares $ Dividend Builder Fund Class A shares $ Class B shares* $ Class C shares $ Class I shares $ 82 $ $ $ Large-Cap Growth Fund Class A shares $ Class B shares* $ Class C shares $ Class I shares $ Large-Cap Value Fund Class A shares $ Class B shares* $ Class C shares $ Class I shares $ 77 $ $ $ Class R shares $ Small-Cap Fund Class A shares $ Class B shares* $ Class C shares $ Class I shares $ Small-Cap Value Fund Class A shares $ Class B shares* $ Class C shares $ Special Equities Fund Class A shares $ Class B shares* $ Class C shares $ 15 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Balanced Fund Class A shares $ Class B shares* $ Class C shares $ Dividend Builder Fund Class A shares $ Class B shares* $ Class C shares $ Class I shares $ 82 $ $ $ Large-Cap Growth Fund Class A shares $ Class B shares* $ Class C shares $ Class I shares $ Large-Cap Value Fund Class A shares $ Class B shares* $ Class C shares $ Class I shares $ 77 $ $ $ Class R shares $ Small-Cap Fund Class A shares $ Class B shares* $ Class C shares $ Class I shares $ Small-Cap Value Fund Class A shares $ Class B shares* $ Class C shares $ Special Equities Fund Class A shares $ Class B shares* $ Class C shares $ *Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. 16 Investment Objectives & Principal Policies and Risks The investment objectives and principal policies and risks of the Funds are set forth below. Each Funds investment objective may not be changed by the Trustees without shareholder approval. Most of a Funds investment policies may be changed by the Trustees without shareholder approval. In the case of a Fund or Portfolio that has a policy of investing at least 80% of its net assets in a particular type of investment (the "80% policy"), the policy will not be changed unless Fund shareholders are given at least 60 days advance notice of the change. For purposes of the 80% policy, net assets include any assets purchased with borrowings for investment purposes. Balanced Fund. Balanced Funds investment objective is to provide current income and long-term growth of capital. The Fund allocates assets to equity securities by investing in Capital Growth Portfolio and Large-Cap Value Portfolio. Investment in equity securities will generally not exceed 75% nor be less than 25% of the Funds net assets. The Fund allocates at least 25% of its net assets to fixed-income securities by investing in Investment Grade Income Portfolio. The investment objective(s) and policies of each Portfolio are described below. Balanced Fund invests in three Portfolios in accordance with its investment objective and policies. To determine the exact percentage of the Funds assets that will be invested from time to time in each Portfolio, the portfolio managers of the Portfolios meet periodically and, taking market and other factors into consideration, agree upon an appropriate allocation. Because breakpoints for the advisory fees paid by the Portfolios differ, there is the potential for a conflict of interest with the investment adviser, in that assets could be allocated to a Portfolio for the reason that it has a higher fee at a particular asset level. However, in making allocation determinations, the portfolio managers are expressly forbidden from considering the fee structures of the Portfolios, and must make their determinations only on the basis of the best interests of the Fund and its shareholders. If the portfolio managers of the Portfolios cannot agree upon an allocation, the Chief Investment Officer of the investment adviser will make the allocation determination. The cost for investment services of making allocation determinations is included in the advisory fee charged by each Portfolio, and there is no additional fee charged to the Fund for such services. Dividend Builder Fund. Dividend Builder Funds investment objective is to seek total return. The Fund currently invests in Dividend Builder Portfolio. The investment objective and policies of Dividend Builder Portfolio are described below. Large-Cap Growth Fund. Large-Cap Growth Funds investment objective is to seek total return. The Fund currently invests in Large-Cap Growth Portfolio. The investment objectives and policies of Large-Cap Growth Portfolio are described below. Large-Cap Value Fund. Large-Cap Value Funds investment objective is to seek total return. The Fund currently invests in Large-Cap Value Portfolio. The investment objective and policies of Large-Cap Value Portfolio are described below. Small-Cap Fund. Small-Cap Funds investment objective is to seek long-term capital appreciation. The Fund currently invests in Small-Cap Portfolio (formerly Small-Cap Growth Portfolio). The investment objective and policies of Small-Cap Portfolio are described below. Small-Cap Value Fund. Small-Cap Value Funds investment objective is to seek long-term total return. Under normal market conditions, the Fund invests primarily in value stocks of small-cap companies. Value stocks are common stocks that, in the opinion of the portfolio managers, are inexpensive or undervalued relative to the overall stock market. The portfolio managers generally consider small-cap companies to be those companies with market capitalizations ^ within the range of companies included in the S&P SmallCap 600 Index. Normally at least 80% of the Funds net assets will be invested in equity securities of small-cap companies. In selecting securities, the portfolio managers seek companies which in their opinion are high in quality. Additional information about the Fund appears under "Common Investment Considerations and Practices" below. Small-Cap Value Funds investment policies include a fundamental investment provision allowing the Fund to invest its assets in one or more open-end management investment companies having substantially the same investment policies and restrictions as the Fund. Any such company or companies would be advised by the Funds investment adviser (or an affiliate) and the Fund would not pay directly any advisory fee with respect to the assets so invested. Small-Cap Value Fund may initiate investments in one or more investment companies at any time without shareholder approval. Special Equities Fund. Special Equities Funds investment objective is to provide growth of capital. The Fund currently invests in Special Equities Portfolio. The investment objective and policies of Special Equities Portfolio are described below. 17 The Portfolios Capital Growth Portfolio. Capital Growth Portfolios investment objective is to seek growth of capital. The Portfolio invests in a broadly diversified list of seasoned securities representing a number of different industries. The Portfolios portfolio manager places emphasis on equity securities considered to be of high or improving quality. The foregoing policies cannot be changed without shareholder approval. Whether an equity security is of high or improving quality is based upon the investment advisers judgement of the issuers current and projected financial performance. In selecting securities, the portfolio manager seeks stocks of growth companies with attractive financial characteristics, reasonable valuations and an identified catalyst for future growth. A portion of Capital Growth Portfolios assets may consist of unseasoned issuers. The Portfolio may invest in pooled investment vehicles, such as exchange-traded funds. When so invested, Balanced Fund will bear its allocable share of expenses of the investment in addition to its allocable share of Portfolio expenses. The portfolio manager may sell a security when the fundamentals of the company deteriorate or to pursue more attractive investment options. Additional information about the Portfolio appears under "Common Investment Considerations and Practices" below. Dividend Builder Portfolio. Dividend Builder Portfolios investment objective is to seek total return. Under normal circumstances, the Portfolio invests at least 80% of its net assets in dividend-paying common stocks and dividend-paying or interest-bearing securities that are convertible into common stock. The Portfolio will concentrate its investments (invest at least 25% of it total assets) in equity securities of utilities. Dividend payments by certain utilities companies can vary depending on various factors, such as industry deregulation (increasing price competition) or changes in tax laws. Utilities are companies engaged in the manufacture, production, generation, transmission, sale and distribution of water, gas and electric energy, as well as companies engaged in the communications field, including telephone, satellite, cable, mobile communication and electronic communications. A company will be considered to be in the utilities industry if, during the most recent 12-month period, at least 50% of the companys gross revenues, on a consolidated basis, are derived from utilities industries. Dividend Builder Portfolios policy of concentrating in common stocks of utilities may not be changed without shareholder approval. The portfolio managers seek to purchase securities that they believe may produce attractive levels of dividend income and which are reasonably priced in relation to their fundamental value and which will grow in value over time. The portfolio managers may sell a security when the investment advisers price objective for the stock is reached or the fundamentals of the company deteriorate or to pursue more attractive investment options. When consistent with achieving total return, Dividend Builder Portfolio may invest up to 20% of its net assets in fixed-income securities, including (with respect to up to 10% of its net assets) securities rated BBB by Standard & Poors Ratings Group ("S&P") or Baa by Moodys Investors Service, Inc. ("Moodys") or below and unrated securities determined by the investment adviser to be of comparable quality. The Portfolio may invest up to 20% of its total assets in energy stocks. The Portfolio may also invest in non-income producing securities. Additional information about the Portfolio appears under "Common Investment Considerations and Practices" below. Investment Grade Income Portfolio. Investment Grade Income Portfolios investment objectives are to seek current income and total return. The Portfolio invests primarily in fixed-income securities, which may include preferred stocks, corporate bonds, U.S. Government securities, money market instruments, mortgage-backed securities (including collateralized mortgage obligations) and asset-backed securities (including collateralized debt obligations). The portfolio managers generally acquire fixed-income securities in order to maintain a reasonable level of current income, or to build or preserve capital. Mortgage-backed and asset-backed securities represent interests in a pool of assets, including securities backed by pools of adjustable and fixed-rate mortgage loans, automobile loans, educational loans, home equity loans, credit card receivables, equipment or automobile leases, commercial mortgage loans, utilities receivables and secured or unsecured bonds issued by corporate or sovereign obligors, unsecured loans made to a variety of corporate commercial and industrial loan customers of one or more lending banks, or a combination of those bonds and loans. Under normal market conditions, the Portfolio invests at least 80% of its net assets in investment grade securities, which are rated at least BBB by S&P or Baa by Moodys and unrated securities determined by the investment adviser to be of comparable quality. The securities held by the Portfolio are expected to have an average effective maturity between five and ten years. The Portfolio limits investment in securities rated below investment grade (i.e., rated below BBB or Baa) and credit derivatives where the credit rating of the referenced entity or entities is below investment grade to not more than 15% of the Portfolios total assets. A credit rating may have a modifier (such as plus, minus or a numerical modifier) to denote its relative status within the rating. The presence of a modifier does not change the ^ security s credit rating (meaning that BBB- and Baa3 are within the investment grade rating). 18 Investment Grade Income Portfolio may also invest in repurchase agreements and may invest significantly in securities issued by various U.S. Government-sponsored entities, such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks. While such issuers may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the United States Treasury. Mortgage-backed securities represent participation interests in pools of adjustable and fixed-rate mortgage loans. Unlike conventional debt obligations, mortgage-backed securities provide monthly payments derived from the monthly interest and principal payments (including any prepayments) made by the individual borrowers on the pooled mortgage loans. Mortgage-backed securities may be either issued by the U.S. Government (or one of its agencies or instrumentalities) or privately issued. Asset-backed securities represent interests in a pool of assets, including automobile loans, education loans, home equity loans, credit card receivables, equipment or automobile leases, commercial mortgage-backed securities, utilities receivables and secured or unsecured bonds issued by corporate or sovereign obligors, unsecured loans made to a variety of corporate commercial and industrial loan customers of one or more lending banks or a combination of those bonds and loans. The value of mortgage-backed securities may be affected by legislative changes and the risk that the underlying collateral supporting the security may not be sufficient or may be difficult to access in the event of a default. Issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets or may have no security in the underlying assets, and credit enhancements, if any, may be inadequate in the event of default. Under certain market conditions, mortgage-backed and other asset-backed securities may be less liquid and may be difficult to value. The portfolio managers may sell a security when the investment advisers price objective is reached, the fundamentals of the company change or to pursue more attractive investment options. Additional information about the Portfolio appears under "Common Investment Considerations and Practices" below. Large-Cap Growth Portfolio. Large-Cap Growth Portfolios investment objective is to seek total return. The Portfolio invests in a broadly diversified selection of equity securities, seeking companies with above-average growth and financial strength. Under normal market conditions, the Portfolio invests at least 80% of its net assets in large-cap companies. The portfolio managers generally consider large-cap companies to be those companies with a market capitalization equal to or greater than the median capitalization of companies included in the Russell 1000 Growth Index. Large-Cap Growth Portfolio employs a growth at a reasonable price investing style, seeking to acquire growing companies that the portfolio managers believe are reasonably priced in relation to their fundamental value. The portfolio managers may seek to capitalize on market volatility and the actions of short-term investors. Under normal conditions, stocks generally are acquired with the expectation of being held for the long-term, often five years or more. The portfolio managers may sell a security when they believe it is fully valued, the fundamentals of a company deteriorate, a stocks price falls below its acquisition cost, management fails to execute its strategy or to pursue more attractive investment options. Additional information about the Portfolio appears under "Common Investment Considerations and Practices" below. Large-Cap Value Portfolio. Large-Cap Value Portfolios investment objective is to seek total return. Under normal market conditions, the Portfolio primarily invests in value stocks of large-cap companies. Value stocks are common stocks that, in the opinion of the investment adviser, are inexpensive or undervalued relative to the overall stock market. The portfolio manager generally considers large-cap companies to be those companies having market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. The Portfolio normally invests at least 80% of its net assets in equity securities of large-cap companies. Large-Cap Value Portfolio primarily invests in dividend-paying stocks. The Portfolio may also invest in convertible debt securities of any credit quality (including securities rated below investment grade). The Portfolio also may invest in non-income producing stocks. The Portfolios holdings will represent a number of different sectors and industries, and less than 25% of the Portfolios total assets will be invested in any one industry. In addition to the factors described under "Common Investment Considerations and Practices" below, the Portfolio may consider a companys dividend prospects and estimates of a companys net value when selecting securities. The portfolio manager may sell a security when the investment advisers price objective for the security is reached, the fundamentals of the company deteriorate, a securitys price falls below acquisition cost or to pursue more attractive investment options. Additional information about the Portfolio appears under "Common Investment Considerations and Practices" below. Small-Cap Portfolio. Small-Cap Portfolios investment objective is to seek long-term capital appreciation. The Portfolio invests in a diversified portfolio of publicly-traded stocks of small-cap companies. The portfolio manager generally considers small-cap companies to be companies having a market capitalization that falls (i) within or below the range of companies in either the current S&P SmallCap 600 Index or Russell 2000 Index, or (ii) below the three-year average maximum market cap of companies in either index as of December 31 of the three preceding years. The Portfolio normally invests at least 80% of its net assets in equity securities of small-cap companies. The market capitalization range for the S&P SmallCap 600 Index was $15 million to $2,321 million, and the market capitalization range for the Russell 2000 Index 19 was $8 million to $3,290 million as of December 31, 2008. The average maximum market capitalization of companies in either index as of December 31 of the three preceding years ended 2008 was $4,998 million. The Portfolio may also invest in larger companies. The portfolio manager generally seeks to purchase stocks that the portfolio manager believes are expected to demonstrate earnings growth over the long term that exceeds the average earnings growth rates of all publicly-traded companies in the United States. In making investment decisions, the portfolio manager relies on the investment advisers research staff. In selecting companies for investment, the investment adviser may consider overall growth prospects, financial condition, competitive position, technology, marketing expertise, profit margins, return on investment, capital resources, management and other factors. The portfolio manager may sell a security when the investment advisers price objective for the stock is reached, the fundamentals of the company change or to pursue more attractive investment options. Small-Cap Portfolio may invest in pooled investment vehicles, such as exchange-traded funds. When so invested, Small-Cap Fund will bear its allocable share of expenses of the investment in addition to its allocable share of Portfolio expenses. Additional information about the Portfolio appears under "Common Investment Considerations and Practices" below. Special Equities Portfolio. Special Equities Portfolios investment objective is to provide growth of capital. The Portfolio invests primarily in common stocks of emerging growth companies. Many emerging growth companies acquired by the Portfolio have market capitalizations comparable to those of companies included in the S&P SmallCap 600 Index, but the Portfolio may also invest in larger or smaller companies that the investment adviser believes have emerging growth characteristics. Under normal market conditions, the Portfolio invests at least 80% of its net assets in equity securities. The portfolio manager generally seeks to purchase securities of companies believed to have the potential for above-average earnings growth within their respective industries. The portfolio manager may sell a security when the investment advisers price objective for the stock is reached, the fundamentals of the company deteriorate or to pursue more attractive investment opportunities. Special Equities Portfolio may invest in pooled investment vehicles, such as exchange-traded funds. When so invested, Special Equities Fund will bear its allocable share of expenses of the investment in addition to its allocable share of Portfolio expenses. Additional information about the Portfolio appears under "Common Investment Considerations and Practices" below. Common Investment Considerations and Practices Investment decisions for each Portfolio and Small-Cap Value Fund are made primarily on the basis of fundamental research conducted by the investment advisers research staff. Management of each Portfolio and Small-Cap Value Fund involves consideration of numerous factors (such as quality of business franchises, financial strength, management capability and integrity, growth potential, valuation and earnings and cash flow capabilities). Many of these considerations are subjective. Each Portfolio and Small-Cap Value Fund intend to manage investment risk by maintaining broad issuer and (except in the case of Dividend Builder Portfolio) industry diversification among its holdings, and by utilizing fundamental analysis of risk/return characteristics in securities selection. The Portfolios (except for Dividend Builder Portfolio) and Small-Cap Value Fund do not invest 25% or more of their respective assets in any one industry. The portfolio turnover rate of each Portfolio and Small-Cap Value Fund may exceed 100%. A fund with high turnover (100% or more) may generate more capital gains and pay more brokerage commissions (which reduce return) than a fund with a lower rate. Capital gain distributions will reduce after-tax returns for shareholders holding Fund shares in taxable accounts. Each Portfolio and Small-Cap Value Fund may invest up to 25% (up to 35% for Dividend Builder Portfolio) of its total assets in foreign securities, some of which may be located in emerging market countries. The value of foreign securities is affected by changes in currency rates, foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. These risks can be more significant for companies in less developed countries. As an alternative to holding foreign stocks directly, each Portfolio and Small-Cap Value Fund may invest in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the over-the-counter market (including depositary receipts which evidence ownership in underlying foreign stocks). Such investments are not subject to the 25% (35% for Dividend Builder Portfolio) limitation on investing in foreign securities. Depositary receipts are subject to many of the risks associated with investing directly in foreign securities, including political and economic risks. 20 Investment Grade Income Portfolio, Large-Cap Value Portfolio and Dividend Builder Portfolio may invest a portion of their total assets in fixed-income and/or convertible debt securities that are, at the time of investment, rated Baa or lower by Moodys, or BBB or lower by S&P. These securities have speculative characteristics. Also, changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of lower rated securities to make principal and interest payments. Lower rated securities also may be subject to greater price volatility than higher rated obligations. The Portfolios may invest in securities in any rating category, including those in default. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit ratings are based largely on the issuers historical financial condition and the rating agencys investment analysis at the time of rating, and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not reflect assessment of the volatility of the securitys market value or of the liquidity of an investment in the security. Credit quality in the sectors of the market can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security. Because of the greater number of investment considerations involved in investing in lower rated investments, their selection depends more on the investment advisers judgment and analytical abilities than would be the case in selecting securities in the higher rating categories. While the investment adviser will attempt to reduce the risks of investing in lower rated or unrated investments through active portfolio management, diversification, credit analysis and attention to current developments and trends in the economy and the financial markets, there can be no assurance that a broadly diversified portfolio of such investments would substantially lessen the risks of defaults brought about by an economic downturn or recession. Many small-cap and emerging companies are in the early stages of their development, may be more dependent on fewer products, services or markets, have limited financial resources or may rely upon a limited management group, may lack substantial capital reserves and do not have established performance records. Smaller company stocks frequently have lower trading volume and tend to be more sensitive to changes in earnings projections than stocks of more established companies, making them more volatile and possibly more difficult to value. Value stocks held by Large-Cap Value Portfolio and Small-Cap Value Fund may be undervalued in relation to the overall market due to adverse economic conditions or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. Value stocks may not achieve their expected financial potential. Balanced Fund, Capital Growth Portfolio, Dividend Builder Portfolio, Large-Cap Value Portfolio, Small-Cap Portfolio, Small-Cap Value Fund (each up to 10% of net assets) and Special Equities Portfolio may invest in real estate investment trusts ("REITs"); they therefore, are subject to the special risks associated with real estate. Securities of companies in the real estate industry are sensitive to factors such as changes in real estate values, property taxes, interest rates, cash flow of underlying real estate assets, occupancy rates, government regulations affecting zoning, land use, and rents, and the management skill and creditworthiness of the issuer. Companies in the real estate industry may also be subject to liabilities under environmental and hazardous waste laws, among others. Changes in underlying real estate values may have an exaggerated effect to the extent that REITs concentrate investments in particular geographic regions or property types. Each Portfolio and Small-Cap Value Fund at times may engage in derivative transactions (such as options, futures contracts and options thereon, forward currency exchange contracts, covered short sales and equity swaps) to protect against stock price, interest rate or currency rate declines ("hedging"), to enhance returns, or as a substitute for the purchase or sale of securities or currencies. The use of derivatives is highly specialized and engaging in derivative transactions for purposes other than hedging is speculative. The built-in leverage inherent to many derivative instruments can result in losses that substantially exceed the initial amount paid or received by the Portfolio or Small-Cap Value Fund. Equity swaps are private contracts in which there is a risk of loss in the event of a counterpartys default. In a covered short sale, the Portfolio or Small-Cap Value Fund may be forced to deliver stock to close a position. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying security or currency. Derivative hedging transactions may not be effective because of imperfect correlations and other factors. Investment Grade Income Portfolio may purchase or sell credit derivatives, including credit default swaps, total return swaps or credit options, which are instruments that derive their value from the credit risk of a particular entity or entities referred to as the reference entity or entities. Such entity or entities will be rated investment grade or better by S&P or Moodys provided that the Portfolio may invest in credit derivatives where the credit rating of the referenced entity or entities is lower than investment grade if these instruments and the Portfolios investments in other below investment grade securities are limited to not more than 15% of total assets. 21 Dividend Builder Portfolio may invest up to 20% of its total assets in energy stocks which may be adversely affected by foreign government, federal or state regulation on energy production, distribution and sale. Each Portfolio and Small-Cap Value Fund may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks. Illiquid securities include those legally restricted as to resale, and may include commercial paper issued pursuant to Section 4(2) of the Securities Act of 1933 and securities eligible for resale pursuant to Rule 144A thereunder. Certain Section 4(2) and Rule 144A securities may be treated as liquid securities if the investment adviser determines that such treatment is warranted. Even if determined to be liquid, holdings of these securities may increase the level of portfolio illiquidity if eligible buyers become uninterested in purchasing them. Each Portfolio may seek to earn income by lending portfolio securities to broker-dealers or other institutional borrowers. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the securities loaned if the borrower of the securities fails financially. Loans will only be made to firms that have been approved by the investment adviser. The investment adviser or the securities lending agent will periodically monitor the financial condition of such organizations while any loans are outstanding. In addition, loans will only be made when the investment adviser believes the expected returns, net of expenses, justify the attendant risk. Securities loans currently are required to be secured continuously by collateral in cash, cash equivalents (such as money market instruments) or other liquid securities held by the custodian and maintained in an amount at least equal to the market value of the securities loaned. Each Portfolio may lend up to one-third of the value of its total assets (including borrowings) or such other amount as is permitted under relevant law. Each Portfolio and Small-Cap Value Fund may borrow amounts up to one-third of the value of its total assets (including assets acquired using borrowings), but it will not borrow more than 5% of the value of its total assets except to satisfy redemption requests or for other temporary purposes. Such borrowings would result in increased expense to a Fund and, while they are outstanding, would magnify increases or decreases in the value of Fund shares. The Portfolios and Small-Cap Value Fund will not purchase additional investment securities while outstanding borrowings exceed 5% of the value of its total assets. During unusual market conditions, each Portfolio and Small-Cap Value Fund may temporarily invest up to 100% of its assets in cash or cash equivalents, which may be inconsistent with the Funds investment objective(s). Not all of the strategies and techniques or types of securities described in this Prospectus or in the Statement of Additional Information may be used. While at times a Portfolio or Small-Cap Value Fund may use alternative investment strategies in an effort to limit losses, it may choose not to do so. A Fund may be one of several investors in a Portfolio. Actions taken by other Portfolio investors may adversely affect a Fund and its shareholders. For more information, see Strategies and Risks in the Statement of Additional Information. Management and Organization Management. Each Portfolios and Small-Cap Value Funds investment adviser is Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (Eaton Vance), with offices at Two International Place, Boston, MA 02110. Eaton Vance has been managing assets since 1924 and managing mutual funds since 1931. Eaton Vance and its ^ affiliates currently manage ^ approximately $120 billion on behalf of mutual funds, institutional clients and individuals. The investment adviser manages investments pursuant to an investment advisory agreement. Information about advisory fees and portfolio managers is set forth below . If a Portfolio invests in Cash Management Portfolio (an affiliated money market fund) ("CMP"), the portion of CMPs advisory fee allocable to that Fund or Portfolio will be credited against that Fund or Portfolios advisory fee . Eaton Vance serves as the administrator of each Fund, providing each Fund with administrative services and related office facilities. In return, Large-Cap Growth Fund, Small-Cap Fund and Small-Cap Value Fund are authorized to pay Eaton Vance a fee of 0.15% of average daily net assets. Effective October 22, 2007, Balanced Fund is authorized to pay Eaton Vance an administrative fee of up to 0.10% of average daily net assets. Eaton Vance has agreed to reduce such fee to the extent Balanced Funds combined advisory and administrative fees would otherwise exceed the amount of such fees under the fee schedules in place for the Fund and the Portfolios in which it invested as of October 15, 2007. For the fiscal year ended December 31, 2008, the administration fee of Balanced Fund was ^ 0.06% of the Funds average daily net assets. For the fiscal year ended December 31, 2008, the administration fee paid by each of Large-Cap Growth Fund, Small-Cap Fund and Small-Cap Value Fund equaled ^ % of average daily net assets^. Eaton Vance does not currently receive a fee for serving as administrator of the other Funds. Each Funds most recent shareholder report provides information regarding the basis for the Trustees approval of the investment advisory agreement with regard to each Portfolio and Small-Cap Value Fund and the investment sub-advisory agreement with regard to Small-Cap Value Fund. 22 Capital Growth Portfolio and Investment Grade Income Portfolio. Under its investment advisory agreement with Capital Growth Portfolio, BMR receives a monthly advisory fee equal to 0.625% annually of the Portfolios average daily net assets up to and including $170 million, and equal to 0.50% annually of the average daily net assets over $170 million. Under its investment advisory agreement with Investment Grade Income Portfolio, BMR receives a monthly advisory fee equal to 0.625% annually of the Portfolios average daily net assets up to and including $130 million, and equal to 0.50% annually of the average daily net assets over $130 million. BMR has contractually agreed to reduce its advisory fee for Investment Grade Income Portfolio to 0.45% annually on average daily net assets of less than $1 billion, 0.425% annually on average daily net assets of $1 billion up to $2 billion, 0.415% annually on average daily net assets of $2 billion up to $5 billion and 0.405% annually on average daily net assets of $5 billion and over. This contractual reduction, which cannot be terminated or modified without Trustee and shareholder approval, was effective October 22, 2007. For the fiscal year ended December 31, 2008, the effective annual rate of advisory fee paid to BMR, based on average daily net assets of Capital Growth Portfolio and Investment Grade Income Portfolio, was ^ % and ^ %, respectively. Arieh Coll is the portfolio manager of Capital Growth Portfolio (since it commenced operations). Mr. Coll manages other Eaton Vance portfolios, has been an Eaton Vance portfolio manager for more than five years and is a Vice President of Eaton Vance and BMR. Duke E. Laflamme (since May 2006) is the portfolio manager of Investment Grade Income Portfolio. Mr. Laflamme has been a fixed-income analyst and a portfolio manager at Eaton Vance for more than 5 years, and is a Vice President of Eaton Vance and BMR. Dividend Builder Portfolio. Under its investment advisory agreement with Dividend Builder Portfolio, BMR is entitled to receive an advisory fee of 0.75% annually of the average daily net assets of the Portfolio up to $500 million, and 0.6875% annually of the average daily net assets of $500 million and more, which fee is further reduced on assets of $1 billion or more. BMR has contractually agreed to reduce its advisory fee to 0.65% on net assets up to $500 million, 0.625% on net assets of $500 million up to $1 billion and at reduced rates as daily net assets exceed that level. This ^ contractual reduction, which cannot be terminated or modified without Trustee and shareholder consent, was effective June 14, 2004. For the fiscal year ended December 31, 2008, the effective annual rate of advisory fee paid to BMR, based on average daily net assets of the Portfolio, was ^ %. Judith A. Saryan (since March 1999) and Charles Gaffney (since August 2007) are the portfolio managers of Dividend Builder Portfolio. Ms. Saryan manages other Eaton Vance portfolios, has been an Eaton Vance portfolio manager for more than five years and is a Vice President of Eaton Vance and BMR. Mr. Gaffney has been a Vice President of Eaton Vance for more than five years, is a portfolio manager and Director of Equity Research. Large-Cap Growth Portfolio. Under its investment advisory agreement with Large-Cap Growth Portfolio, BMR receives a monthly advisory fee equal to 0.65% annually of the average daily net assets of the Portfolio up to $500 million. The annual fee is reduced on net assets of $500 million and over. For the fiscal year ended December 31, 2008, the effective annual rate of advisory fee paid to BMR, based on average daily net assets of the Portfolio, was ^ %. Duncan W. Richardson and Lewis R. Piantedosi are the portfolio managers of Large-Cap Growth Portfolio (since it commenced operations). Mr. Richardson manages other Eaton Vance portfolios, has been an Eaton Vance portfolio manager for more than 5 years and is Executive Vice President and Chief Equity Investment Officer of Eaton Vance and BMR. Mr. Piantedosi manages other Eaton Vance portfolios, has been an Eaton Vance portfolio manager for more than five years and is a Vice President of Eaton Vance and BMR. Large-Cap Value Portfolio. Under its investment advisory agreement with Large-Cap Value Portfolio, BMR receives a monthly advisory fee equal to 0.625% annually of the Portfolios average daily net assets. Pursuant to fee reduction agreements dated March 27, 2006 and April 27, 2009, BMR has contractually agreed to reduce its advisory fee ^ as follows: 0.600% annually on net assets of $2 billion but less than $5 billion, 0.575% annually on net assets of $5 billion but less than $10 billion, 0.555% annually on net assets of $10 billion but less than $15 billion, and ^ 0.540% annually on net assets of $^ 15 billion or more. ^ These contractual ^ reductions cannot be terminated or modified without Trustee and shareholder consent^. For the fiscal year ended December 31, 2008, the effective annual rate of advisory fee paid to BMR, based on average daily net assets of the Portfolio, was ^ %. Michael R. Mach is the ^portfolio manager of Large-Cap Value Portfolio (since January 2000). Mr. Mach manages other Eaton Vance portfolios, has been an Eaton Vance portfolio manager for more than five years and is a Vice President of Eaton Vance and BMR. Small-Cap Portfolio. Under its advisory agreement with Small-Cap Portfolio, BMR receives a monthly advisory fee equal to 0.75% annually of the average daily net assets of the Portfolio up to $500 million. The fee is reduced on net assets of 23 $500 million and over. For the fiscal year ended December 31, 2008, the effective annual rate of advisory fee paid to BMR, based on average daily net assets of the Portfolio, was ^ %. Nancy B. Tooke is the portfolio manager of Small-Cap Portfolio (since February 2006). She has been employed by Eaton Vance since January 2006, is a Vice President of Eaton Vance and BMR and also manages other Eaton Vance portfolios. Prior to joining Eaton Vance, Ms. Tooke was senior managing director and small-and mid-cap core portfolio manager of ForstmannLeff Associates in Boston from 2004 to 2006. ^ Small-Cap Value Fund. Under Small-Cap Value Funds investment advisory agreement, BMR receives a monthly advisory fee equal to 1.00% annually of the average daily net assets of the Fund up to $500 million. The annual fee is reduced on net assets of $500 million and over. Pursuant to a sub-advisory agreement, BMR has delegated the investment management of the Small-Cap Value Fund to Fox Asset Management LLC, a majority-owned affiliate of Eaton Vance Corp. (Fox). Fox is located at 331 Newman Springs Road - Suite 122, Red Bank, NJ 07701. BMR pays Fox a portion of the advisory fee for sub-advisory services provided to the Fund. For the fiscal year ended December 31, 2008, the effective annual rate of advisory fee of the Fund, based on average daily net assets, was ^ %. Small-Cap Value Fund is managed by a team of three portfolio managers from Fox led by Gregory R. Greene. Mr. Greene has served as a portfolio manager since March 2006. Mr. Greene is a Managing Director of Fox and is a member of the firms Investment Committee, manages other Fox investment portfolios and has been employed by Fox for more than five years. The other members of their investment team are J. Bradley Ohlmuller (since November 2005) and Robert J. Milmore (since September 2006). Mr. Ohlmuller is a Principal of Fox and member of the firms Investment Committee. Prior to June 2004, Mr . Ohlmuller was a Vice President and research analyst at Goldman Sachs & Co., where he co-covered the healthcare facilities sector. Mr . Milmore is a Vice President of Fox and a member of its Research Group since November 2005 and a member of the firms Investment Committee since October 2006. Previously, Mr. Milmore was a Manager of International Treasury at Cendant Corporation. Special Equities Portfolio. Under its investment advisory agreement with Special Equities Portfolio, BMR receives a monthly advisory fee equal to 0.625% annually of the Portfolios average daily net assets. For the fiscal year ended December 31, 2008, the effective annual rate of advisory fee paid to BMR, based on average daily net assets of the Portfolio, was ^ %. Nancy B. Tooke is the portfolio manager of Special Equities Portfolio (since February 2006). She has been employed by Eaton Vance since January 2006, is a Vice President of Eaton Vance and BMR and also manages other Eaton Vance portfolios. Prior to joining Eaton Vance, Ms. Tooke was senior managing director and small-and mid-cap core portfolio manager of ForstmannLeff Associates in Boston from 2004 to 2006. The Statement of Additional Information provides additional information about each portfolio managers compensation, other accounts managed by each portfolio manager, and each portfolio managers ownership of Fund shares with respect to which that portfolio manager has management responsibilities. Eaton Vance also serves as the sub-transfer agent for each Fund. For the sub-transfer agency services it provides, Eaton Vance receives an aggregate fee based upon the actual expenses it incurs in the performance of sub-transfer agency services. This fee is paid to Eaton Vance by a Funds transfer agent from the fees the transfer agent receives from the Eaton Vance funds. Organization. Each Fund is a series of Eaton Vance Special Investment Trust (the "Trust"), a Massachusetts business trust. Each Fund offers multiple classes of shares. Each Class represents a pro rata interest in a Fund but is subject to different expenses and rights. The Funds do not hold annual shareholder meetings but may hold special meetings for matters that require shareholder approval (such as electing or removing trustees, approving management or advisory contracts or changing investment policies that may only be changed with shareholder approval). As ^ a Portfolio investor , a Fund may be asked to vote on certain Portfolio matters (such as changes in certain Portfolio investment restrictions). When necessary, a Fund will hold a meeting of its shareholders to consider ^Portfolio ^ matters and then vote its interest in the Portfolio in proportion to the votes cast by its shareholders. Each Fund can withdraw ^ its Portfolio investment at any time without shareholder approval. Because the Funds use this combined prospectus, a Fund could be held liable for a misstatement or omission made about another Fund. The Trusts Trustees considered this risk in approving the use of a combined prospectus. 24 Valuing Shares Each Fund values its shares once each day only when the New York Stock Exchange is open for trading (typically Monday through Friday), as of the close of regular trading on the Exchange (normally 4:00 p.m. eastern time). The purchase price of Fund shares is their net asset value (plus a sales charge for Class A shares), which is derived from the value of portfolio holdings. When purchasing or redeeming Fund shares through an investment dealer, your investment dealer must communicate your order to the principal underwriter by a specific time each day in order for the purchase price or the redemption price to be based on that days net asset value per share. It is the investment dealers responsibility to transmit orders promptly. Each Fund may accept purchase and redemption orders as of the time of their receipt by certain investment dealers (or their designated intermediaries). The Trustees have adopted procedures for valuing investments and have delegated to the investment adviser the daily valuation of such investments. Pursuant to the procedures, exchange-listed securities normally are valued at closing sale prices. Most debt securities are valued by an independent pricing service. In certain situations, the investment adviser may use the fair value of a security if market prices are unavailable or deemed unreliable, or if events occur after the close of a securities market (usually a foreign market) and before a Portfolio and Small-Cap Value Fund values its assets that would materially affect net asset value. In addition, for foreign equity securities that meet certain criteria, the Trustees have approved the use of a fair value service that values such securities to reflect market trading that occurs after the close of the applicable foreign markets of comparable securities or other instruments that have a strong correlation to the fair-valued securities. A security that is fair valued may be valued at a price higher or lower than actual market quotations or the value determined by other funds using their own fair valuation procedures. Because foreign securities trade on days when Fund shares are not priced, the value of securities held by a Fund can change on days when Fund shares cannot be redeemed. The investment adviser expects to fair value domestic securities in limited circumstances, such as when the securities are subject to restrictions on resale. Eaton Vance has established a Valuation Committee that oversees the valuation of investments. Purchasing Shares You may purchase shares through your investment dealer or by mailing an account application form to the transfer agent (see back cover for address). Purchases will be executed at the net asset value (plus any applicable sales charge) next determined after their receipt in good order by a Funds transfer agent. A Funds transfer agent or your investment dealer must receive your purchase in good order no later than the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. eastern time) for your purchase to be effected at that days net asset value. If you purchase shares through an investment dealer, that dealer may charge you a fee for executing the purchase for you. Each Fund may suspend the sale of its shares at any time and any purchase order may be refused for any reason. The Funds do not issue share certificates. Class A, Class B, Class C and Class R Your initial investment must be at least $1,000. After your initial investment, additional investments may be made in any amount at any time by sending a check payable to the order of the Fund or the transfer agent directly to the transfer agent (see back cover for address). Please include your name and account number and the name of the Fund and Class of shares with each investment. You may make automatic investments ^ of $50 or more each month or each quarter from your bank account. You can establish bank automated investing on the account application or by providing written instructions. Please call 1-800-262-1122 Monday through Friday, 8:00 a.m. to 7:00 p.m. (eastern time) for further information. The minimum initial investment amount and Fund policy of redeeming accounts with low account balances are waived for bank automated investing ^ accounts (other than for Class I) , certain group purchase plans (including tax-deferred retirement and other pension plans and proprietary fee-based programs sponsored by broker-dealers) and for persons affiliated with Eaton ^ Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information). Class I Shares Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Your initial investment must be at least $250,000. Subsequent investments of 25 any amount may be made at any time. The minimum initial investment is waived for persons affiliated with Eaton Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information). The initial minimum investment also is waived for individual accounts of a financial intermediary that charges an ongoing fee for its services or offers Class I shares through a no-load network or platform (in each case, as described above), provided the aggregate value of such accounts invested in Class I shares ^is at least $250,000 (or is anticipated by the principal underwriter to reach $250,000) and for corporations, endowments, foundations and qualified plans with assets of at least $100 million. Class I shares may be purchased through an investment dealer or by requesting your bank to transmit immediately available funds (Federal Funds) by wire. To make an initial investment by wire, you must complete an account application and telephone the Fund Order Department at 1-800-262-1122 to be assigned an account number. You may request a current account application by calling 1-800-262-^ 1122 Monday through Friday, 8:00 a.m. to 7:00 p.m. (eastern time) . The Fund Order Department must be advised by telephone of each additional investment by wire. ^ Restrictions on Excessive Trading and Market Timing. The Funds are not intended for excessive trading or market timing. Market timers seek to profit by rapidly switching money into a fund when they expect the share price of the fund to rise and taking money out of the fund when they expect those prices to fall. By realizing profits through short-term trading, shareholders that engage in rapid purchases and sales or exchanges of a funds shares may dilute the value of shares held by long-term shareholders. Volatility resulting from excessive purchases and sales or exchanges of fund shares, especially involving large dollar amounts, may disrupt efficient portfolio management. In particular, excessive purchases and sales or exchanges of a funds shares may cause a fund to have difficulty implementing its investment strategies, may force the fund to sell portfolio securities at inopportune times to raise cash or may cause increased expenses (such as increased brokerage costs, realization of taxable capital gains without attaining any investment advantage or increased administrative costs). A fund that invests all or a portion of its assets in foreign securities may be susceptible to a time zone arbitrage strategy in which shareholders attempt to take advantage of Fund share prices that may not reflect developments in a foreign securities market that occur after the close of such market but prior to the pricing of Fund shares. In addition, a fund that invests in securities that are, among other things, thinly traded, traded infrequently or relatively illiquid (including restricted securities and securities of certain small- and mid-cap companies) is susceptible to the risk that the current market price for such securities may not accurately reflect current market values. A shareholder may seek to engage in short-term trading to take advantage of these pricing differences (commonly referred to as price arbitrage). The investment adviser and sub-adviser are authorized to use the fair value of a security if prices are unavailable or are deemed unreliable (see Valuing Shares). The use of fair value pricing and the restrictions on excessive trading and market timing described below are intended to reduce a shareholders ability to engage in price or time zone arbitrage to the detriment of the Funds. The Boards of Trustees of the Eaton Vance funds have adopted policies to discourage short-term trading and market timing and to seek to minimize their potentially detrimental effects. Pursuant to these policies, if an investor (through one or more accounts) makes more than one round-trip exchange (exchanging from one fund to another fund and back again) within 90 days, it will be deemed to constitute market timing or excessive trading. Under the policies, each Fund or its principal underwriter will reject or cancel a purchase order, suspend or terminate the exchange privilege or terminate the ability of an investor to invest in the Eaton Vance funds if the Fund or the principal underwriter determines that a proposed transaction involves market timing or excessive trading that it believes is likely to be detrimental to the Fund. Each Fund and its principal underwriter use reasonable efforts to detect market timing and excessive trading activity, but they cannot ensure that they will be able to identify all cases of market timing and excessive trading. Each Fund or its principal underwriter may also reject or cancel any purchase order (including an exchange) from an investor or group of investors for any other reason. Decisions to reject or cancel purchase orders (including exchanges) in a Fund are inherently subjective and will be made in a manner believed to be in the best interest of a Funds shareholders. No Eaton Vance fund has any arrangement to permit market timing. The following fund share transactions generally are exempt from the market timing and excessive trading policy described above because each Fund and the principal underwriter believe they generally do not raise market timing or excessive trading concerns: transactions made pursuant to a systematic purchase plan or as the result of automatic reinvestment of dividends or distributions, or initiated by a Fund ( e.g., for failure to meet applicable account minimums); transactions made by participants in employer sponsored retirement plans involving participant payroll or employer contributions or loan repayments, redemptions as part of plan terminations or at the direction of the plan, 26 mandatory retirement distributions, or rollovers; ^ transactions made by asset allocation and wrap programs where the adviser to the program directs transactions in the accounts participating in the program in concert with changes in a model portfolio; or transactions in shares of Eaton Vance Cash Management Fund, Eaton Vance Money Market Fund, Eaton Vance Tax Free Reserves and Eaton Vance Institutional Short Term Income Fund. It may be difficult for a Fund or the principal underwriter to identify market timing or excessive trading in omnibus accounts traded through financial intermediaries. The Funds and the principal underwriter have provided guidance to financial intermediaries (such as banks, broker-dealers, insurance companies and retirement administrators) concerning the application of the Eaton Vance funds market timing and excessive trading policies to Fund shares held in omnibus accounts maintained and administered by such intermediaries, including guidance concerning situations where market timing or excessive trading is considered to be detrimental to a Fund. Each Fund or its principal underwriter may rely on a financial intermediarys policy to restrict market timing and excessive trading if it believes that policy is likely to prevent market timing that is likely to be detrimental to ^ the Fund. Such policy may be more or less restrictive than a Funds policy. Although each Fund or the principal underwriter ^ reviews trading activity at the omnibus account level for activity that indicates potential market timing or excessive trading activity, the Funds and the principal underwriter typically will not request or receive individual account data unless suspicious trading activity is identified. Each Fund and the principal underwriter generally rely on ^financial intermediaries to monitor trading activity in omnibus accounts in good faith in accordance with their own or Fund policies. Each Fund and the principal underwriter cannot ensure that these financial intermediaries will in all cases apply the policies of the ^ Fund or their own policies, as the case may be, to accounts under their control. Choosing a Share Class. Each Fund offers different classes of shares. The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different sales charges and expenses and will likely have different share prices due to differences in class expenses. In choosing the class of shares that suits your investment needs, you should consider: how long you expect to own your shares; how much you intend to invest; the sales charge and total operating expenses associated with owning each class; and whether you qualify for a reduction or waiver of any applicable sales charges (see Reducing or Eliminating Class A Sales Charges under Sales Charges below). Each investors considerations are different. You should speak with your investment dealer to help you decide which class of shares is best for you. Set forth below is a brief description of each class of shares offered by the Funds. Class A shares are offered at net asset value plus a front-end sales charge of up to 5.75%. This charge is deducted from the amount you invest. The Class A sales charge is reduced for purchases of $50,000 or more. The sales charge applicable to your purchase may be reduced under the right of accumulation or a statement of intention, which are described in Reducing or Eliminating Class A Sales Charges under Sales Charges below. Some investors may be eligible to purchase Class A shares at net asset value under certain circumstances, which are also described below. Class A shares pay distribution and service fees equal to 0.25% annually of average daily net assets. Returns on Class A shares are generally higher than returns on Class B, Class C and Class R shares because Class A has lower annual expenses than those classes. Class B shares are offered at net asset value with no front-end sales charge. If you sell your Class B shares within six years of purchase, you generally will be subject to a contingent deferred sales charge or CDSC. The amount of the CDSC applicable to a redemption of Class B shares decreases over six years, as described in the CDSC schedule in Contingent Deferred Sales Charge under Sales Charges below. The CDSC is deducted from your redemption proceeds. Under certain circumstances, the Class B CDSC may be waived (such as in the case of the death of the shareholder). See CDSC Waivers under Sales Charges below. Class B shares pay distribution fees and service fees equal to 1.00% annually of average daily net assets. Returns on Class B shares are generally lower than returns on Class A shares because Class B has higher annual expenses than Class A. Class B shares automatically convert to Class A shares eight years after purchase. Because the sales charge applicable to Class A shares is reduced for larger purchases and Class A has lower operating expenses, purchasing Class B shares may not be appropriate if you are investing a large amount. Orders for Class B shares of one or more Eaton Vance funds will be refused when the total value of the purchase (including the aggregate value of all Eaton Vance fund shares held within the purchasing shareholders account) is $100,000 or more. Investors considering cumulative purchases of $100,000 or more, or who, after a purchase of 27 shares, would own shares of Eaton Vance funds with a current market value of $100,000 or more, should consider whether Class A shares would be more advantageous and consult their investment dealer. Class C shares are offered at net asset value with no front-end sales charge. If you sell your Class C shares within one year of purchase, you generally will be subject to a CDSC. The CDSC is deducted from your redemption proceeds. Under certain circumstances, the Class C CDSC may be waived (such as certain redemptions from tax-deferred retirement plan accounts). See CDSC Waivers under Sales Charges below. Class C shares pay distribution fees and service fees equal to 1.00% annually of average daily net assets. Returns on Class C shares are generally lower than returns on Class A shares because Class C has higher annual expenses than Class A. Orders for Class C shares of one or more Eaton Vance funds will be refused when the total value of the purchase (including the aggregate value of all Eaton Vance fund shares held within the purchasing shareholders account) is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more, or who, after a purchase of shares, would own shares of Eaton Vance funds with a current market value of $1,000,000 or more, should consider whether Class A shares would be more advantageous and consult their investment dealer. Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (as described above). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Class I shares do not pay distribution or service fees. Returns on Class I shares generally are higher than returns on other classes because Class I has lower annual expenses. Class R shares are offered at net asset value with no front-end sales charge to retirement plan clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Retirement plan clients include pension plans (including tax-deferred retirement plans and profit-sharing plans), Individual Retirement Account rollovers and non-qualified deferred compensation programs. Class R shares pay distribution fees and service fees equal to 0.50% annually of average daily net assets. Returns on Class R shares are generally lower than returns on Class A shares because Class R has higher annual expenses than Class A. Payments to Investment Dealers. In addition to payments disclosed under "Sales Charges" below, the principal underwriter, out of its own resources, may make cash payments to certain investment dealers who provide marketing support, transaction processing and/or administrative services and, in some cases, include some or all Eaton Vance funds in preferred or specialized selling programs. Payments made by the principal underwriter to an investment dealer may be significant and are typically in the form of fees based on Fund sales, assets, transactions processed and/or accounts attributable to that investment dealer. Investment dealers also may receive amounts from the principal underwriter in connection with educational or due diligence meetings that include information concerning Eaton Vance funds. The principal underwriter may pay or allow other promotional incentives or payments to investment dealers to the extent permitted by applicable laws and regulations. Certain investment dealers that maintain ^ fund accounts for the benefit of their customers provide sub-accounting, recordkeeping and/or administrative services to the Eaton Vance funds and are compensated for such services by the funds. As used in this prospectus, the term investment dealer includes any broker, dealer, bank (including bank trust departments), registered investment adviser, financial planner, a retirement plan and/or its administrator, their designated intermediaries and any other firm having a selling, administration or similar agreement with the principal underwriter or its affiliates. Sales Charges Class A Front-End Sales Charge. Class A shares are offered at net asset value per share plus a sales charge that is determined by the amount of your investment. The current sales charge schedule is: 28 Sales Charge* Sales Charge* Dealer Commission as Percentage of as Percentage of Net as a Percentage of Amount of Purchase Offering Price Amount Invested Offering Price Less than $50,000 5.75% 6.10% 5.00% $50,000 but less than $100,000 4.75% 4.99% 4.00% $100,000 but less than $250,000 3.75% 3.90% 3.00% $250,000 but less than $500,000 3.00% 3.09% 2.50% $500,000 but less than $1,000,000 2.00% 2.04% 1.75% $1,000,000 or more 0.00** 0.00** 1.00% * Because the offering price per share is rounded to two decimal places, the actual sales charge you pay on a purchase of Class A shares may be more or less than your total purchase amount multiplied by the applicable sales charge percentage. ** No sales charge is payable at the time of purchase on investments of $1 million or more. A CDSC of 1.00% will be imposed on such investments (as described below) in the event of redemptions within 18 months of purchase. The principal underwriter may also pay commissions of up to 1.00% on sales of Class A shares made at net asset ^ value to certain tax-deferred retirement plans . Reducing or Eliminating Class A Sales Charges. Front-end sales charges on purchases of Class A shares may be reduced under the right of accumulation or under a statement of intention. To receive a reduced sales charge, you must inform your investment dealer or a Fund at the time you purchase shares that you qualify for such a reduction. If you do not let your investment dealer or the Fund know you are eligible for a reduced sales charge at the time of purchase, you will not receive the discount to which you may otherwise be entitled. Right of Accumulation. Under the right of accumulation, the sales charge you pay is reduced if the current market value of your holdings in a Fund or any other Eaton Vance fund (based on the current maximum public offering price) plus your new purchase total $50,000 or more. ^Shares of Eaton Vance Cash Management Fund and Eaton Vance Tax Free Reserves cannot be included under the right of accumulation. Shares owned by you, your spouse and children under age twenty-one may be combined for purposes of the right of accumulation, including shares held for the benefit of any of you in omnibus or street name accounts. In addition, shares held in a trust or fiduciary account of which any of the foregoing persons is the sole beneficiary (including retirement accounts) may be combined for purposes of the right of accumulation. Shares purchased and/or owned in a SEP, SARSEP and SIMPLE IRA plan also may be combined for purposes of the right of accumulation for the plan and its participants. You may be required to provide documentation to establish your ownership of shares included under the right of accumulation (such as account statements for you, your spouse and children or marriage certificates, birth certificates and/or trust or other fiduciary-related documents). Statement of Intention. Under a statement of intention, purchases of $50,000 or more made over a 13-month period are eligible for reduced sales charges. Shares eligible under the right of accumulation (other than those included in employer-sponsored retirement plans) may be included to satisfy the amount to be purchased under a statement of intention. Under a statement of intention, the principal underwriter may hold 5% of the dollar amount to be purchased in escrow in the form of shares registered in your name until you satisfy the statement or the 13-month period expires. A statement of intention does not obligate you to purchase (or a Fund to sell) the full amount indicated in the statement. Class A shares are offered at net asset value (without a sales charge) to clients of financial intermediaries who (i) charge an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class A shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and pension plans (including tax-deferred retirement plans and profit sharing plans). Class A shares also are offered at net asset value to investment and institutional clients of Eaton Vance and its affiliates; certain persons affiliated with Eaton Vance; and to certain fund service providers as described in the Statement of Additional Information. Class A shares may also be purchased at net asset value pursuant to the reinvestment privilege and exchange privilege and when distributions are reinvested. See Shareholder Account Features for details. Contingent Deferred Sales Charge. Class A, Class B, Class C and Class R shares are subject to a CDSC on certain redemptions. Class A shares purchased at net asset value in amounts of $1 million or more are subject to a 1.00% CDSC if redeemed within 18 months of purchase. Class C shares are subject to a 1.00% CDSC if redeemed within one year of purchase. Class B shares are subject to the following CDSC schedule: 29 Year of Redemption After Purchase CDSC First or Second 5% CDSCs are based on the lower of the net asset value at Third 4% the time of purchase or at the time of redemption. Fourth 3% Shares acquired through the reinvestment of Fifth 2% distributions are exempt from the CDSC. Redemptions Sixth 1% are made first from shares that are not subject to a Seventh or following 0% CDSC. The sales commission payable to investment dealers in connection with sales of Class B and Class C shares is described under Distribution and Service Fees below. CDSC Waivers. CDSCs are waived for certain redemptions pursuant to a Withdrawal Plan (see Shareholder Account Features) and, for Class B and Class C shares, in connection with certain redemptions from tax-deferred retirement plans. The CDSC is also waived following the death of a beneficial owner of shares (a death certificate and other applicable documents may be required). Conversion Feature. After eight year, Class B shares automatically convert to Class A shares. Class B shares acquired through the reinvestment of distributions convert in proportion to shares not so acquired. Distribution and Service Fees. Class A, Class ^ B, Class C and Class ^ R shares have in effect plans under Rule 12b-1 that allow each Fund to pay distribution fees for the sale and distribution of shares (so-called 12b-1 fees) and service fees for personal and/or shareholder account services. Class B and Class C shares pay distribution fees to the principal underwriter of 0.75% of average daily net assets annually . Class R shares pay distribution fees of 0.25% annually of average daily net assets. Although there is no present intention to do so, Class R shares could pay distribution fees of up to 0.50% annually upon Trustee approval . Because these fees are paid from Fund assets on an ongoing basis, they will increase your cost over time and may cost you more than paying other types of sales charges. The principal underwriter compensates investment dealers on sales of Class B and Class C shares (except exchange transactions and reinvestments) ^ in an amount equal to 4% and 1%, respectively, of the purchase price of the shares. After the first year, investment dealers also receive 0.75% of the value of Class C shares in annual distribution fees. Class B, Class ^ C and Class ^ R shares also pay service fees to the principal underwriter equal to 0.25% of average daily net assets annually. Class A shares pay distribution and service fees equal to 0.25% of average daily net assets annually. After the sale of shares, the principal underwriter receives the Class A distribution and service fees and the Class B and Class C service fees for one year and thereafter investment dealers generally receive them based on the value of shares sold by such dealers for shareholder servicing performed by such investment dealers. After the sale of Class R shares, the principal underwriter generally pays service fees to investment dealers based on the value of shares sold by such dealers. Distribution and service fees are subject to the limitations contained in the sales charge rule of the Financial Industry Regulatory Authority. ^ More information about sales charges is available free of charge on the Eaton Vance website at www.eatonvance.com and in the Statement of Additional Information. Please consult the Eaton Vance website for any updates to sales charge information before making a purchase of Fund shares. 30 Redeeming Shares You can redeem shares in any of the following ways: By Mail Send your request to the transfer agent along with any certificates and stock powers. The request must be signed exactly as your account is registered (for instance, a joint account must be signed by all registered owners to be accepted) and a signature guarantee may be required. Call 1-800-262-1122 for additional information. You can obtain a signature guarantee at banks, savings and loan institutions, credit unions, securities dealers, securities exchanges, clearing agencies and registered securities associations that participate in The Securities Transfer Agents Medallion Program, Inc. (STAMP, Inc.). Only signature guarantees issued in accordance with STAMP, Inc. will be accepted. You may be asked to provide additional documents if your shares are registered in the name of a corporation, partnership or fiduciary. By Telephone You can redeem up to $100,000 per account (which may include shares of one or more Eaton Vance funds) per day by calling 1-800-262-1122 Monday through Friday, 8:00 a.m. to 7:00 p.m. (eastern time). Proceeds of a telephone redemption can be sent only to the account address or to a bank pursuant to prior instructions. Shares held by corporations, trusts or certain other entities and shares that are subject to fiduciary arrangements cannot be redeemed by telephone. Through an Investment Dealer Your investment dealer is responsible for transmitting the order promptly. An investment dealer may charge a fee for this service. If you redeem shares, your redemption price will be based on the net asset value per share next computed after the redemption request is received in good order by a Funds transfer agent. Your redemption proceeds normally will be paid in cash within seven days, reduced by the amount of any applicable CDSC and any federal income tax required to be withheld. Payments will be sent by regular mail. However, if you have given complete written authorization in advance, you may request that the redemption proceeds be wired directly to your bank account. The bank designated may be any bank in the United States. The request may be made by calling 1-800-262-1122 or by sending a signature guaranteed letter of instruction to the transfer agent (see back cover for address). Corporations, trusts and other entities may need to provide additional documentation. You may be required to pay the costs of such transaction by a Fund or your bank. No costs are currently charged by a Fund. However, charges may apply for expedited mail delivery services. Each Fund may suspend or terminate the expedited payment procedure upon at least 30 days notice. If you recently purchased shares, the proceeds of a redemption will not be sent until the purchase check (including a certified or cashiers check) has cleared. If the purchase check has not cleared, redemption proceeds may be delayed up to 15 days from the purchase date. If your account value falls below $750 (other than due to market decline), you may be asked either to add to your account or redeem it within 60 days. If you take no action, your account will be redeemed and the proceeds sent to you. While redemption proceeds are normally paid in cash, redemptions may be paid by distributing marketable securities. If you receive securities, you could incur brokerage or other charges in converting the securities to cash. Shareholder Account Features Distributions. You may have your Fund distributions paid in one of the following ways: Full Reinvest Option ^Distributions are reinvested in additional shares. This option will be assigned if you do not specify an option. Partial ReinvestOption Dividends are paid in cash and capital gains are reinvested in additional shares. Cash Option ^Distributions are paid in cash. Exchange Option ^Distributions are reinvested in additional shares of any class of another Eaton Vance fund chosen by you, subject to the terms of that funds prospectus. Before selecting this option, you must obtain a prospectus of the other fund and consider its objectives, risks, and charges and expenses carefully. 31 Information about the Funds. From time to time, you may receive the following: Semiannual and annual reports containing a list of portfolio holdings as of the end of the second and fourth fiscal quarters, respectively, performance information and financial statements. Periodic account statements, showing recent activity and total share balance. Tax information needed to prepare your income tax returns. Proxy materials, in the event a shareholder vote is required. Special notices about significant events affecting your Fund. Most fund information (including semiannual and annual reports, prospectuses and proxy statements) as well as your periodic account statements can be delivered electronically. For more information please go to www.eatonvance.com. Select Mutual Funds then Electronic Delivery. Each Fund will file with the Securities and Exchange Commission (SEC) a list of its portfolio holdings as of the end of the first and third fiscal quarters on Form N-Q. Each Funds annual and semiannual reports (as filed on Form N-CSR) and each Form N-Q may be viewed on the SECs website (www.sec.gov). The most recent fiscal quarter end holdings may also be viewed on the Eaton Vance website (www.eatonvance.com). Portfolio holdings information that is filed with the SEC is posted on the Eaton Vance website approximately 60 days after the end of the quarter to which it relates. Portfolio holdings information as of each calendar quarter end is posted to the website 30 days (60 days in the case of Small-Cap Fund and Portfolio, Small-Cap Value Fund and Special Equities Fund and Portfolio) after such quarter end. Each Fund also posts information about certain portfolio characteristics (such as top ten holdings and asset allocation) as of the most recent calendar quarter end on the Eaton Vance website approximately ten business days after the calendar quarter end. The Eaton Vance funds have established policies and procedures with respect to the disclosure of portfolio holdings and other information concerning Fund characteristics. A description of these policies and procedures is provided in the Statement of Additional Information. Such policies and procedures regarding disclosure of portfolio holdings are designed to prevent the misuse of material, non-public information about the funds. Withdrawal Plan. You may redeem shares on a regular ^ periodic basis by establishing a systematic withdrawal plan. Withdrawals will not be subject to any applicable CDSC if they are, in the aggregate, less than or equal to 12% annually of the greater of either the initial account balance or the current account balance. Because purchases of Class A shares are generally subject to an initial sales charge, Class A shareholders should not make withdrawals from their accounts while also making purchases. Tax-Deferred Retirement Plans. ^ Distributions will be invested in additional shares for all tax-deferred retirement plans. Exchange Privilege. You may exchange your Fund shares for shares of the same Class of another Eaton Vance fund or, in the case of Class B and Class C shares, Eaton Vance Money Market Fund. Exchanges are made at net asset value. If your shares are subject to a CDSC, the CDSC will continue to apply to your new shares at the same CDSC rate. For purposes of the CDSC, your shares will continue to age from the date of your original purchase of Fund shares. Before exchanging, you should read the prospectus of the new fund carefully. Exchanges are subject to the terms applicable to purchases of the new funds shares as set forth in its prospectus. If you wish to exchange shares, write to the transfer agent (see back cover for address) or call 1-800-262-1122. Periodic automatic exchanges are also available. The exchange privilege may be changed or discontinued at any time. You will receive at least 60 days notice of any material change to the privilege. This privilege may not be used for market timing and may be terminated for market timing accounts or for any other reason. For additional information, see "Restrictions on Excessive Trading and Market Timing" under "Purchasing Shares". Reinvestment Privilege. If you redeem shares, you may reinvest at net asset value all or any portion of the redemption proceeds in the same class of shares of the Fund you redeemed from, provided that the reinvestment occurs within 60 days of the redemption, and the privilege has not been used more than once in the prior 12 months. Under these circumstances your account will be credited with any CDSC paid in connection with the redemption. Any CDSC period applicable to the shares you acquire upon reinvestment will run from the date of your original share purchase. Reinvestment requests must be in writing. At the time of a reinvestment, you or your financial intermediary must notify the Fund or the transfer agent that you are reinvesting redemption proceeds in accordance with this privilege. If you reinvest, your purchase will be at the next determined net asset value following receipt of your request. Telephone and Electronic Transactions. You can redeem or exchange shares by telephone as described in this ^ Prospectus . In addition, certain transactions may be conducted through the Eaton Vance website. The transfer agent and the principal underwriter have procedures in place to authenticate telephone and electronic instructions (such as using security codes 32 or verifying personal account information). As long as the transfer agent and principal underwriter follow reasonable procedures, they will not be responsible for unauthorized telephone or electronic transactions and you bear the risk of possible loss resulting from these transactions. You may decline the telephone redemption option on the account application. Telephone instructions are recorded. Street Name Accounts. If your shares are held in a street name account at an investment dealer, that dealer (and not the Fund or its transfer agent) will perform all recordkeeping, transaction processing and distribution payments. Because the Fund will have no record of your transactions, you should contact your investment dealer to purchase, redeem or exchange shares, to make changes in your account, or to obtain account information. You will not be able to utilize a number of shareholder features, such as telephone transactions, directly with a Fund. If you transfer shares in a street name account to an account with another investment dealer or to an account directly with a Fund, you should obtain historical information about your shares prior to the transfer. Procedures for Opening New Accounts. To help the government fight the funding of terrorism and money laundering activities, federal law requires ^ financial institutions to obtain, verify and record information that identifies each ^ new customer who opens a Fund ^ account and ^ to determine whether such persons name appears on government lists of known or suspected terrorists or terrorist organizations . When you open an account, the transfer agent or your investment dealer will ask you for your name, address, date of birth (for individuals), residential or business street address (although post office boxes are still permitted for mailing) and social security number, taxpayer identification number, or other government-issued identifying ^ number . You also may be asked to produce a copy of your drivers ^ license, passport or other identifying documents in order to verify your identity. In addition, it may be necessary to verify your identify by cross referencing your identification information with a consumer report or other electronic databases. Other information or documents may be required to open accounts for corporations and other entities. Federal law prohibits a Fund and other financial institutions from opening a new account unless they receive the minimum identifying ^ information described above . If a person fails to provide the information requested, any application by that person to open a new account will be rejected. Moreover, if the transfer agent or the investment dealer is unable to verify the identity of a person based on information provided by that person, it may take additional steps including, but not limited to, requesting additional information or documents from the person, closing the persons account or reporting the matter to the appropriate federal authorities. If your account is closed for this reason, your shares may be automatically ^ redeemed at the net asset value next determined . If a Funds net asset value has decreased since your purchase, you will lose money as a result of this redemption . Each Fund has also designated an anti-money laundering compliance officer . Account Questions. If you have any questions about your account or the services available, please call Eaton Vance Shareholder Services at 1-800-262-1122 Monday through Friday, 8:00 a.m. to 7:00 p.m. (eastern time), or write to the transfer agent (see back cover for address). Tax Information Dividend Builder Fund pays dividends monthly, Balanced Fund and Large-Cap Value Fund pay dividends quarterly, and Large-Cap Growth Fund, Small-Cap Fund, Small-Cap Value Fund and Special Equities Fund pay dividends annually. Dividends may not be paid if Fund (and Class) expenses exceed Fund income for the period. Different Classes of a Fund will generally distribute different dividend amounts. Each Fund makes distributions of net realized capital gains, if any, at least annually. A portion of any distribution of a Funds investment income may, and any distribution by a Fund of net realized short-term capital gains will, be taxed as ordinary income. Distributions of any net long-term capital gains will be taxed as long-term capital gains. Taxes on distributions of capital gains are determined by how long the Portfolio or Fund owned the investments that generated them, rather than how long a shareholder has owned his or her shares in the Fund. For taxable years beginning on or before December 31, 2010, distributions of investment income designated by a Fund as derived from "qualified dividend income" (as further described in the Statement of Additional Information) will be taxable to shareholders at the rates applicable to long-term capital gain provided holding period and other requirements are met by both the shareholder and the Portfolio or Fund. Over time, distributions by each Fund can generally be expected to include ordinary income, qualified dividend income and capital gain distributions taxable as long-term capital gains. A portion of each Funds income distributions may be eligible for the dividends-received deduction for corporations. A Funds distributions will be taxable as described above whether they are paid in cash or reinvested in additional shares. Investors who purchase shares at a time when a Funds net asset value reflects gains that are either unrealized or realized but not distributed will pay the full price for the shares and then may receive some portion of the purchase price back as a 33 taxable distribution. Certain distributions paid in January may be taxable to shareholders as if received on December 31 of the prior year. A redemption of Fund shares, including an exchange for shares of another fund, is a taxable transaction. Each Portfolios and Small-Cap Value Funds investments in foreign securities may be subject to foreign withholding taxes or other foreign taxes with respect to income (possibly including, in some cases, capital gains), which would decrease the Funds income on such securities. Shareholders generally will not be entitled to claim a credit or deduction with respect to foreign taxes paid by a Portfolio or Small-Cap Value Fund. In addition, investments in foreign securities or foreign currencies may increase or accelerate a Funds recognition of ordinary income and may affect the timing or amount of the Funds distributions. Shareholders should consult with their advisers concerning the applicability of federal, state, local and other taxes to an investment. 34 Financial Highlights The financial highlights are intended to help you understand a Funds financial performance for the period(s) indicated. Certain information in the tables reflects the financial results for a single Fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in a Fund (assuming reinvestment of all distributions at net asset value). This information has been audited by Deloitte & Touche LLP , an independent registered public accounting firm, except that for Balanced Fund, Dividend Builder Fund, Large-Cap Value Fund, Small-Cap Fund and Special Equities Fund, information prior to the fiscal year ended December 31, 2007 was audited by another independent registered public accounting firm. The reports of ^ Deloitte & Touche LLP and each Funds financial statements are incorporated herein by reference and included in the Funds annual report, which is available on request. ^ Balanced Fund Year Ended December 31, 2008 2007 ^ 2006 ^ Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year $ 7.960 $ 7.960 $ 7.980 $ 7.620 $ 6.900 Income (loss) from operations Net investment income $ 0.135 $ 0.083 $ 0.084 $0.137 $0.076 $ 0.076 $ 0.123 $0.067 $0.069 Net realized and unrealized gain (loss) Total income (loss) from operations $ (2.344) $ (2.386) $ (2.396) $ 1.144 $ 0.989 Less distributions From net investment income $ (0.133) $ (0.081) $ (0.081) $ (0.158) $ (0.098) $ (0.098) $ (0.117) $ (0.062) $ (0.062) From net realized gain Total distributions $ (0.266) $ (0.214) $ (0.214) $ (0.844 ) $ (0.784 ) $ (0.784 ) $ (0.289 ) $ (0.234 ) $ (0.234 ) Net asset value - End of year $ 5.350 $ 5.360 $ 5.370 $ 7.980 $ 7.600 Total Return (30.27)% (30.68)% (30.72)% 16.10% 15.24% 15.20% 14.47% 13.60% 13.73% Ratios/Supplemental Data Net assets, end of year (000s omitted) $223,779 $33,911 $29,286 $163,835 $31,414 $16,480 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.14% 1.90% 1.90% 1.15%^ 1.90% ^ 1.90% ^ 1.18 % ^ 1.93%^ 1.93%^ ^ Net investment income^ 1.96% 1.19% 1.23% 1.69%^ 0.94%^ 0.94% ^ 1.69% ^ 0.92% ^ 0.95% ^ Portfolio Turnover of Capital Growth Portfolio 293% 293% 293% 175% 175% 175% 158% 158% 158% Portfolio Turnover of Investment Grade Income Portfolio 70% 70% 70% 130% 130% 130% 93% 93% 93% Portfolio Turnover of Large-Cap Value Portfolio 61% 61% 61% 35% 35% 35% 52% 52% 52% (See footnotes on last page.) 35 Financial Highlights (continued)^ Balanced Fund Year Ended December 31, 2005 ^ 2004 ^ Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year $ 6.630 $ 6.040 Income (loss) from operations Net investment income $0.078 $0.029 $ 0.029 $ 0.070 $0.023 $0.024 Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.295 $ 0.693 Less distributions From net investment income $ (0.102) $ (0.014) $ (0.015) $ (0.083) $ (0.025) $ (0.027) From net realized gain       Total distributions $ (0.102 ) $ (0.014 ) $ (0.015 ) $ (0.083 ) $ (0.025 ) $ (0.027 ) Net asset value - End of year $ 6.910 $ 6.650 Total Return 5.35% 4.50% 4.43% 11.57% 10.63% 10.66% Ratios/Supplemental Data Net assets, end of year (000s omitted) $150,343 $35,406 $14,069 $155,088 $39,336 $13,211 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.20% ^ 1.95% ^ 1.95% ^ 1.21% ^ 1.96% ^ 1.96% ^ ^ Net investment income^ 1.19% ^ 0.44% ^ 0.44% ^ 1.13% ^ 0.37% ^ 0.38% ^ Portfolio Turnover of Capital Growth Portfolio 222% 222% 222% 213% 213% 213% Portfolio Turnover of Investment Grade Income Portfolio 66% 66% 66% 71% 71% 71% Portfolio Turnover of Large-Cap Value Portfolio 72% 72% 72% 56% 56% 56% (See footnotes on last page.) 36 Financial Highlights (continued)^ Dividend Builder Fund Year Ended December 31, ^ Class A Class B Class C Class I Class A Class B Class C Class I Net asset value - Beginning of year $ 14.780 $ 14.800 $ 13.250 Income (loss) from operations Net investment income $ 0.359 $ 0.273 $ 0.267 $ 0.366 $0.324 $0.214 $0.215 $0.351 Net realized and unrealized gain (loss) Total income (loss) from operations $ (5.425) $ (5.527) $ (5.527) $ (5.398) Less distributions From net investment income $ (0.360) $ (0.248) $ (0.248) $ (0.397) $ (0.317) $ (0.208) $ (0.209) $ (0.353) From net realized gain Total distributions $ (0.495) $ (0.383) $ (0.383) $ (0.532) $ (1.437 ) $ (1.328 ) $ (1.329 ) $ (1.473 ) Net asset value - End of year $ 8.860 $ 8.890 $ 8.890 $ 8.860 $ 14.780 Total Return (37.56)% (38.03)% (38.03)% (37.40)% 22.87% 22.01% 22.01% 23.25% Ratios/Supplemental Data Net assets, end of year (000s omitted) $1,417,844 $164,233 $263,148 $10,622 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.05% 1.80% 1.80% 0.80% 1.04% 1.79% 1.79% 0.79% ^ Net investment income 2.98% 2.24% 2.22% 3.13% 2.23% 1.47% 1.47% 2.42% Portfolio Turnover of the Portfolio 148% 148% 148% 148% 60% 60% 60% 60% Dividend Builder Fund Year Ended December 31, ^ 2005 ^ Class A Class B Class C Class I^ Class A Class B Class C Class I^ Net asset value - Beginning of period $ 11.480 $ 11.500 $ 9.740 Income (loss) from operations Net investment income $0.312 $0.218 $0.215 $ 0.341 $0.252 $0.171 $ 0.165 $0.106 Net realized and unrealized gain (loss) Total income (loss) from operations $ 3.206 $ 1.885 Less distributions From net investment income $ (0.357) $ (0.264) $ (0.264) $ (0.388) $ (0.270) $ (0.142) $ (0.125) $ (0.176) From net realized gain     Total distributions $ (1.405 ) $ (1.312 ) $ (1.312 ) $ (1.436 ) $ (0.270 ) $ (0.142 ) $ (0.125 ) $ (0.176 ) Net asset value - End of period $ 13.250 $ 13.260 $ 11.480 $ 11.490 $ 11.500 Total Return 28.51% 27.52% 27.41% 28.83% 20.24% 19.40% 19.48% 10.31%^ Ratios/Supplemental Data Net assets, end of period (000s omitted) $1,056,803 $135,228 $177,314 $ 7,452 $664,966 $102,515 $122,099 $4,793 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction (3)^ 1.06 %^ 1.81%^ 1.81%^ 0.81%^ 1.08%^ 1.83^% ( ^ 6) 1.83%^ 0.83%^ ^ Net investment income 2.50 %^ 1.74%^ 1.72%^ 2.73%^ 2.35%^ 1.59%^ 1.54%^ 1.76^ Portfolio Turnover of the Portfolio 76% 76% 76% 76% 54% 54% 54% 54% (See footnotes on last page.) 37 ^ ^ Financial Highlights (continued) Dividend Builder Fund Year Ended December 31, 2004^ Class A Class B Class C Net asset value - Beginning of year $ 8.010 $ 7.990 Income (loss) from operations Net investment income $0.238 $ 0.166 $ 0.170 Net realized and unrealized gain (loss) Total income (loss) from operations $ 1.902 $ 1.911 Less distributions From net investment income $ (0.231) $ (0.162) $ (0.161) From net realized gain    Total distributions $ (0.231 ) $ (0.162 ) $ (0.161 ) Net asset value - End of year $ 9.750 $ 9.740 Total Return 25.11% 24.15% 24.13% Ratios/Supplemental Data Net assets, end of year (000s omitted) $488,659 $72,435 $64,898 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.10%^ 1.85%^ 1.85%^ ^ Net investment income 2.79%^ 1.96%^ 2.00%^ Portfolio Turnover of the Portfolio 59% 59% 59% (See footnotes on last page.) 38 Financial Highlights (continued)^ Large-Cap Growth Fund Year Ended December 31, ^ Class A Class B Class C Class I Class A Class B Class C Class I ^(11) Net asset value - Beginning of period Income (loss) from operations Net investment income (loss) $ 0.021 $ (0.085) $ (0.083) $ 0.059 $ 0.006 $ (0.112) $ (0.114) $ 0.010 Net realized and unrealized gain (loss) Total income (loss) from operations $ (6.587) $ (6.378) $ (6.397) $ (6.567) $ 1.960 $ 1.220 Less distributions From net realized gain $ (0.033) $ (0.033) $ (0.033) $ (0.033) $ (0.190 ) $ (0.190 ) $ (0.190 ) $ (0.190 ) Total distributions $ (0.033) $ (0.033) $ (0.033) $ (0.033) $ (0.190 ) $ (0.190 ) $ (0.190 ) $ (0.190 ) Contingent deferred sales changes  $ 0.001       Net asset value - End of period Total Return (38.08)% (38.53)% (38.56)% (37.98)% 12.60% 11.70% 11.77% 7.46%^ Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 8,036 $ 656 $71,184 $15,802 $20,818 $ 127 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.30% 2.05% 2.05% 1.05% 1.39% 2.14% 2.14% 1.14%^ ^ Net investment income (loss) 0.15% (0.62)% (0.60)% 0.44% 0.04% (0.70)% (0.70)% 0.09%^ Portfolio Turnover of the Portfolio 84% 84% 84% 84% 46% 46% 46% 46%^ Large-Cap Growth Fund Year Ended December 31, ^ ^ ^ Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year Income (loss) from operations Net investment income (loss) $ (0.020) $ (0.125) $ (0.127) $0.000^ $ (0.101) $ (0.101) $0.007 $ (0.091) $ (0.092) Net realized and unrealized gain (loss) 1.277^ 1.256^ ) Total income (loss) from operations Less distributions From net realized gain $ (0.323 ) $ (0.323 ) $ (0.323 ) $ (0.402 ) $ (0.402 ) $ (0.402 ) $ (0.074 ) $ (0.074 ) $ (0.074 ) Total distributions $ (0.323 ) $ (0.323 ) $ (0.323 ) $ (0.402 ) $ (0.402 ) $ (0.402 ) $ (0.074 ) $ (0.074 ) $ (0.074 ) Net asset value - End of year Total Return 12.42 ^ 11.67%^ 11.67%^ 6.60% 5.74% 5.74% 10.37% 9.58% 9.49% Ratios/Supplemental Data Net assets, end of year (000s omitted) $45,236 $12,484 $13,146 $20,037 $11,809 $7,606 $15,829 $10,104 $6,217 Ratios (as a percentage of average daily net assets): Expenses before custodian fee reduction 1.40% 2.15% 2.15% 1.40% 2.15% 2.15% ( 1.40% ) 2.15% 2.15% ^ Net investment income (loss) (0.14)% (0.88)% (0.88)% 0.00% (0.75)% (0.75)% 0.06% (0.72)% (0.73)% Portfolio Turnover of the Portfolio 56% 56% 56% 55% 55% 55% 45% 45% 45% (See footnotes on last page.) 39 Financial Highlights (continued)^ Large-Cap Value Fund Year Ended December 31, Class A Class B Class C Class I Class R Net asset value - Beginning of year $ 22.520 $ 22.510 $ 22.520 $ 22.550 $ 22.490 Income (loss) from operations Net investment income $ 0.289 $ 0.139 $ 0.145 $ 0.343 $ 0.246 Net realized and unrealized gain (loss) Total income (loss) from operations $ (7.704) $ (7.841) $ (7.849) $ (7.646) $ (7.734) Less distributions From net investment income $ (0.270) $ (0.126) $ (0.128) $ (0.317) $ (0.221) From net realized gain Total distributions $ (0.276) $ (0.129) $ (0.131) $ (0.324) $ (0.226) Net asset value - End of year $ 14.540 $ 14.540 $ 14.540 $ 14.580 $ 14.530 Total Return (34.47)% (34.95)% (34.94)% (34.22)% (34.57)% Ratios/Supplemental Data Net assets, end of year (000s omitted) Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.00% 1.75% 1.75% 0.75% 1.25% ^ Net investment income 1.53% 0.72% 0.76% 1.92% 1.33% Portfolio Turnover of the Portfolio 61% 61% 61% 61% 61% Large-Cap Value Fund Year Ended December 31, Class A Class B Class C Class I Class R Net asset value - Beginning of year $ 21.040 $ 21.040 $ 21.040 Income (loss) from operations Net investment income $0.273 $0.103 $0.106 $0.340 $0.218 Net realized and unrealized gain (loss) Total income (loss) from operations Less distributions From net investment income $(0.282) $ (0.118) $ (0.118) $ (0.309) $ (0.256) From net realized gain (0.306) Tax return of capital Total distributions ) $ (0.434 ) $ (0.434 ) $ (0.625 ) $ (0.572 ) Net asset value - End of year $ 22.510 $ 22.520 $ 22.490 Total Return 9.99% 9.13% 9.13% 10.27% 9.66% Ratios/Supplemental Data Net assets, end of year (000s omitted) $5,709,362 $261,680 $713,773 $549,834 $116,388 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction (3 0.98%^ 1.73%^ 1.73%^ 0.73%^ 1.23%^ ^ Net investment income 1.23% 0.46% 0.48% 1.52% 0.98% Portfolio Turnover of the Portfolio 35% 35% 35% 35% 35% (See footnotes on last page.) 40 ^ Financial Highlights (continued)^ Large-Cap Value Fund Year Ended December 31, ^ Class A Class B Class C Class I Class R Net asset value - Beginning of year $ 18.420 $ 18.420 $ 18.420 Income (loss) from operations Net investment income $ 0.276 $ 0.128 $ 0.128 $ 0.329 $0.225 Net realized and unrealized gain (loss) Total income (loss) from operations $ 3.421 $ 3.274 $ 3.274 $ 3.470 Less distributions From net investment income $ (0.262) $ (0.115) $ (0.115) $ (0.311) $ (0.218) From net realized gain Total distributions $ (0.801 ) $ (0.654 ) $ (0.654 ) $ (0.850 ) $ (0.757 ) Net asset value - End of year $ 21.040 $ 21.040 $ 21.040 Total Return 18.81% 17.92% 17.92% 19.10% 18.55% Ratios/Supplemental Data Net assets, end of year (000s omitted) $3,369,986 $252,843 $462,469 $63,157 $56,284 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.01%^ 1.76%^ 1.76%^ (6 ) 0.77%^ (6 ) 1.26%^ ^ Net investment income 1.39% 0.65% 0.65% 1.65% 1.12% Portfolio Turnover of the Portfolio 52% 52% 52% 52% 52% Large-Cap Value Fund Year Ended December 31, ^ Class A Class B Class C Class I Class R Net asset value - Beginning of year $ 16.880 $ 16.860 $ 16.900 Income (loss) from operations Net investment income $ 0.214 $ 0.075 $ 0.080 $ 0.300 $0.187 Net realized and unrealized gain (loss) Total income (loss) from operations $ 1.930 $ 1.799 $ 1.797 $ 1.972 Less distributions From net investment income $ (0.198) $ (0.047) $ (0.085) $ (0.240) $ (0.162) From net realized gain Total distributions $ (0.390 ) $ (0.239 ) $ (0.277 ) $ (0.432 ) $ (0.354 ) Net asset value - End of year $ 18.420 $ 18.420 $ 18.420 Total Return 11.47% 10.68% 10.64% 11.73% 11.17% Ratios/Supplemental Data Net assets, end of year (000s omitted) $1,583,242 $206,114 $234,164 $18,590 $5,521 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.04%^ 1.79%^ 1.79%^ 0.79%^ 1.29%^ ^ Net investment income 1.21% 0.43% 0.45% 1.65% 1.05% Portfolio Turnover of the Portfolio 72% 72% 72% 72% 72% ^(See footnotes on last page.) 41 ^Financial Highlights (continued)^ Large-Cap Value Fund Year Ended December 31, 2004^ Class A Class B Class C Class I^ Class R^ Net asset value - Beginning of period $ 14.760 $ 14.790 Income (loss) from operations Net investment income $0.185 $0.071 $0.071 $0.011 $ 0.125 Net realized and unrealized gain (loss) Total income (loss) from operations $ 1.693 Less distributions From net investment income $ (0.178) $ (0.062) $ (0.078) $ $ (0.113) From net realized gain      Total distributions $ (0.178 ) $ (0.062 ) $ (0.078 ) $ $ (0.113 ) Net asset value - End of period $ 16.880 $ 16.900 Total Return 15.68% 14.80% 14.81% 0.66% 11.10% Ratios/Supplemental Data Net assets, end of period (000s omitted) $709,961 $159,792 $119,453 $249 $ 664 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.07%^ 1.82%^ 1.82%^ 0.82%^ 1.32%^ ^ Net investment income 1.21% 0.46% 0.46% 6.09% ^(9) 0.93%^ Portfolio Turnover of the Portfolio 56% 56% 56% 56% 56% (See footnotes on last page.) 42 Financial Highlights (continued)^ Small-Cap Fund Year Ended December 31, 2008^ ^ ^ Class A Class B Class C Class I Class A Class B Class C Class A Class B Class C Net asset value - Beginning of period Income (loss) from operations Net investment loss $ (0.100) $ (0.209) $ (0.180) $ 0.010 $ (0.158) $ (0.266) $ (0.258) $ (0.138) $ (0.230) $ (0.223) Net realized and unrealized gain (loss) Total income (loss) from operations $ (5.214) $ (5.334) $ (5.184) $ (5.620) Less distributions From net realized gain $ (0.756) $ (0.756) $ (0.756) $  $ (0.479 ) $ (0.479 ) $ (0.479 ) $ $ $ Total distributions $ (0.756) $ (0.756) $ (0.756) $  $ (0.479 ) $ (0.479 ) $ (0.479 ) $ $ $ Net asset value - End of period $ 8.260 $ 8.290 $ 8.040 $ 8.500 Total Return (38.36)% (38.81)% (38.78)% (39.80)% 20.09% 19.18% 19.22% 15.25% 14.42% 14.34% Ratios/Supplemental Data Net assets, end of period(000s omitted) $ 2,624 $ 7,790 $ 2,051 $13,008 $3,135 $3,392 $7,636 $2,465 $2,116 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.70% 2.45% 2.45% 1.25% 1.85% 2.60% 2.60% 2.00% 2.75% 2.75% ^ Net investment loss (0.89)% (1.75)% (1.66)% 0.34% (1.13)% (1.89)% (1.89)% (1.20)% (1.96)% (1.95)% Portfolio Turnover of the Portfolio 94% 94% 94% 94% 75% 75% 75% 103% 103% 103% Small-Cap Fund Year Ended December 31, 2005^ 2004^ Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year $ 9.680 Income (loss) from operations Net investment loss $ (0.143) $ (0.223) $(0.218) $ (0.160) $(0.239) $ (0.232) Net realized and unrealized gain (loss) Total income (loss) from operations $ 0.330 Total distributions $ $ $ $ $ $ Net asset value - End of year Total Return 6.11% 5.32% 5.37% 3.36%^ 2.58%^ 2.65%^ Ratios/Supplemental Data Net assets, end of year (000s omitted) $7,508 $2,440 $1,950 $ 9,418 $2,458 $2,353 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 2.00% 2.75% 2.75% 2.00% 2.75% 2.75% ^ Net investment loss (1.45)% (2.20)% (2.20)% (1.72)% (2.47)% (2.47)% Portfolio Turnover of the Portfolio 218% 218% 218% 276% 276% 276% (See footnotes on last page.) 43 Financial Highlights (continued)^ Small-Cap Value Fund Year Ended December 31, Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year Income (loss) from operations Net investment income (loss) $ 0.018 $ (0.080) $ (0.075) $ (0.033) $ (0.152) $ (0.151) $ (0.042) $ (0.162) $ (0.161) Net realized and unrealized gain (loss) Total income (loss) from operations $ (3.590) $ (3.630) $ (3.610) Less distributions From net realized gain $  $  $  $ (1.802) $ (1.802) $ (1.802) $ (1.948) $ (1.948) $ (1.948) Tax return of capital       Total distributions $  $  $  $ (1.867 ) $ (1.867 ) $ (1.867 ) $ (1.948 ) $ (1.948 ) $ (1.948 ) Net asset value - End of year $ 9.910 $ 9.740 $ 9.720 Total Return (26.59)% (27.15)% (27.16)% 2.31% 1.50% 1.57% 13.92% 13.10% 13.06% Ratios/Supplemental Data Net assets, end of year (000s omitted) $ 2,122 $ 4,936 $11,131 $4,037 $5,690 $10,931 $4,915 $5,986 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.65% 2.40% 2.40% 1.68% 2.43% 2.43% 1.75% 2.50% 2.50% ^ Net investment loss 0.15% (0.66)% (0.63)% (0.21)% (0.98)% (0.97)% (0.27)% (1.02)% (1.01)% Portfolio Turnover of the Fund 76% 76% 76% 49% 49% 49% 51% 51% 51% Small-Cap Value Fund Year Ended D ecember 31^ , 2005^ 2004^ Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year Income (loss) from operations Net investment loss $ (0.065) $ (0.175) $ (0.175) $ (0.073) $ (0.172) $ (0.171) Net realized and unrealized gain Total income from operations $ 0.610 $ 0.510 Less distributions From net realized gain $ $ $ ^$(0.016) ^$(0.016) ^$(0.016) ^Tax return of capital    ^ ^ ^ ^ ^ ^ ^ ^ ^ ^Total distributions $ $ $ $^(0.^016 ) $^(0.^016 ) $^(0.^016 ) ^Net asset value - End of year $^14.^240 $^14.^430 $^14.^400 ^Total Return 4.28% 3.60% 3.54% 18.33% 17.37% 17.41% ^Ratios/Supplemental Data ^Net assets, end of year (000s omitted) $10,284 $4,905 $ 5,501 ^ ^ $ 7,635 ^ ^ $ 3,391 ^ ^ $ 4,030 ^Ratios (As a percentage of average daily net assets): Expenses ^ before custodian fee reduction (^ ) 1.75% 2.50% 2.50% ^^1.75% (^ 25 ) ^^2.50% (^ 25 ) ^^2.50% (^ 25 ) Net investment loss ^ (0 .^ % ^ (1 .^ % ^ (1 .^ % (0.58)% (1.33)% (1.32)% Portfolio Turnover of the Portfolio (^ 24 ) ^  ^ ^  ^ ^  ^ 1% 1% 1% Portfolio Turnover of the Fund ^ 28% ^ 28% ^ 28% 5% 5% 5% (See footnotes on last page.) 44 Financial Highlights (continued)^ Special Equities Fund Year Ended Dece mber 31, 2008^ 2007 ^ 2006 ^ Class A Class B Class C Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year Income (loss) from operations Net investment loss $ (0.114) $ (0.224) $ (0.205) $ (0.126) $ (0.239) $ (0.238) $ (0.083) $ (0.177) $ (0.176) Net realized and unrealized gain (loss) Total income (loss) from operations $ (6.900 ) $ (6.860 ) $ (6.840 ) $ 2.980 $ 2.830 $ 1.850 Net asset value - End of year $ 9.520 Total Return (42.02)% (42.50)% (42.41)% 22.17% 21.26% 21.19% 16.97% 16.14% 16.14% Ratios/Supplemental Data Net assets, end of year (000s omitted) $52,978 $1,452 $5,961 $54,931 $ 2,362 $3,739 $40,700 $2,130 $ 2,115 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.43% 2.18% 2.18% 1.39% 2.14% 2.14% 1.42% ^( 2.17%^ 2.17%^ ^ Net investment loss (0.80)% (1.59)% (1.52)% (0.82)% (1.57)% (1.56)% (0.66)% (1.43)% (1.42)% Portfolio Turnover of the Portfolio 95% 95% 95% 72% 72% 72% 98% 98% 98% Special Equities Fund Year Ended December 31, 2005 ^ 2004 ^ Class A Class B Class C Class A Class B Class C Net asset value - Beginning of year Income (loss) from operations Net investment loss $ (0.132) $ (0.212) $ (0.212) $ (0.136) $ (0.214) $ (0.214) Net realized and unrealized gain (loss) 0.882 0.872 0.872 0.516 0.514 0.514 Total income (loss) from operations $ 0.750 $ 0.660 $ 0.300 Net asset value - End of year Total Return 6.96% 6.11% 6.10% 3.72% 2.86% 2.88% Ratios/Supplemental Data Net assets, end of year (000s omitted) $38,627 $ 2,624 $2,191 $42,778 $3,436 $ 2,757 Ratios (As a percentage of average daily net assets): Expenses before custodian fee reduction 1.76% 2.51% 2.51% 1.63%^ 2.38%^ 2.38%^ ^ Net investment loss (1.24)% (1.99)% (1.99)% (1.36)% (2.12)% (2.12)% Portfolio Turnover of the Portfolio 207% 207% 207% 264% 264% 264% (See footnotes on last page.) 45 (1) ^ Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Includes the Funds share of ^ the Portfolios/Portfolios allocated expenses. Excludes the effect of custody fee credits, if any, of less than 0.005%. (^ 5 ) The investment adviser voluntarily waived a portion of its investment advisory fees on one or more of the Portfolios. Had such actions not been taken, the ratios would have been the same. (^ 6 ) The operating expenses of the Portfolio reflect a reduction of the investment adviser fee. Had such actions not been taken, the ratios and net investment income per share would have been the same. (^ 7 ) For the period from the start of business on June 20, 2005 to December 31, 2005. (^ 8 ) Not annualized. Annualized. For the Portfolios fiscal year ended December 31, 2005. For the period from the start of business, May 3, 2007, to December 31, 2007. (^ 12 ) For the ^ Portfolios fiscal year ^ ended December 31, ^ Less than $0.001 per share. The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (^ 15 ) During the year ended December 31, 2006, the investment adviser reimbursed the Fund, through the Portfolio, for a net loss realized on the disposal of an investment which did not meet the Portfolios investment guidelines. The reimbursement was less than $0.01 per share and had no effect on total return for the year ended December 31, 2006. (^
